Exhibit 10.1

$500,000,000

REVOLVING CREDIT AGREEMENT

among

DOMINION ENERGY MIDSTREAM PARTNERS, LP,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

MIZUHO BANK, LTD.,

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA AND

WELLS FARGO BANK, N.A.

as Syndication Agents,

 

 

J.P. MORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF NOVA SCOTIA AND

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

Dated as of as of March 20, 2018

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.1 Definitions

     1  

1.2 Computation of Time Periods; Other Definitional Provisions

     20  

1.3 Accounting Terms

     20  

1.4 Time

     20  

SECTION 2. LOANS

     21  

2.1 Revolving Loan Commitment

     21  

2.2 Method of Borrowing for Revolving Loans

     21  

2.3 Funding of Revolving Loans

     22  

2.4 Minimum Amounts of Revolving Loans

     23  

2.5 Reductions of Revolving Loan Commitment

     23  

2.6 Revolving Loan Commitment Increase

     23  

2.7 Notes

     24  

2.8 Extension of Maturity Date

     24  

SECTION 3. PAYMENTS

     26  

3.1 Interest

     26  

3.2 Prepayments

     26  

3.3 Payment in Full at Maturity

     27  

3.4 Fees

     27  

3.5 Place and Manner of Payments

     27  

3.6 Pro Rata Treatment

     28  

3.7 Computations of Interest and Fees

     28  

3.8 Sharing of Payments

     29  

3.9 Evidence of Debt

     29  

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

     30  

4.1 Eurodollar Loan Provisions

     30  

4.2 Capital Adequacy

     32  

4.3 Compensation

     33  

4.4 Taxes

     33  

4.5 Mitigation; Mandatory Assignment

     36  

SECTION 5. LETTERS OF CREDIT

     37  

5.1 L/C Commitment

     37  

5.2 Procedure for Issuance of Letter of Credit

     38  

5.3 Fees and Other Charges

     39  

5.4 L/C Participations

     39  

 

i



--------------------------------------------------------------------------------

5.5 Reimbursement Obligation of the Borrower

     40  

5.6 Obligations Absolute

     40  

5.7 Letter of Credit Payments

     41  

5.8 Applications

     41  

5.9 Cash collateral

     41  

SECTION 6. CONDITIONS PRECEDENT

     41  

6.1 Closing Conditions

     41  

6.2 Conditions to Loans and Letters of Credit

     43  

SECTION 7. REPRESENTATIONS AND WARRANTIES

     44  

7.1 Organization and Good Standing

     44  

7.2 Due Authorization

     44  

7.3 No Conflicts

     44  

7.4 Consents

     44  

7.5 Enforceable Obligations

     45  

7.6 Financial Condition

     45  

7.7 No Default

     45  

7.8 Indebtedness

     45  

7.9 Litigation

     45  

7.10 Taxes

     45  

7.11 Compliance with Law

     46  

7.12 ERISA

     46  

7.13 Government Regulation

     46  

7.14 Solvency

     46  

7.15 Anti-Corruption Laws and Sanctions

     46  

7.16 Environmental Matters

     47  

7.17 Subsidiaries

     47  

7.18 EEA Financial Institutions

     47  

SECTION 8. AFFIRMATIVE COVENANTS

     47  

8.1 Information Covenants

     47  

8.2 Preservation of Existence and Franchises

     49  

8.3 Books and Records

     49  

8.4 Compliance with Law

     49  

8.5 Payment of Taxes

     49  

8.6 Insurance

     49  

8.7 Performance of Obligations

     49  

8.8 ERISA

     50  

8.9 Use of Proceeds

     50  

8.10 Audits/Inspections

     50  

8.11 Leverage Ratio

     51  

8.12 Anti-Corruption Laws and Sanctions

     51  

 

ii



--------------------------------------------------------------------------------

SECTION 9. NEGATIVE COVENANTS

     51  

9.1 Nature of Business

     51  

9.2 Consolidation and Merger

     51  

9.3 Sale or Lease of Assets

     52  

9.4 Limitation on Liens

     52  

9.5 Subsidiary Debt

     54  

9.6 Fiscal Year

     55  

9.7 Use of Proceeds

     55  

9.8 Restricted Payments

     55  

9.9 Investments

     55  

9.10 Transactions with Affiliates

     56  

SECTION 10. EVENTS OF DEFAULT

     56  

10.1 Events of Default

     56  

10.2 Acceleration; Remedies

     59  

10.3 Allocation of Payments After Event of Default

     60  

SECTION 11. AGENCY PROVISIONS

     60  

11.1 Appointment

     60  

11.2 Delegation of Duties

     61  

11.3 Exculpatory Provisions

     61  

11.4 Reliance on Communications

     62  

11.5 Notice of Default

     62  

11.6 Non-Reliance on Administrative Agent and Other Lenders

     62  

11.7 Indemnification

     63  

11.8 Administrative Agent in Its Individual Capacity

     63  

11.9 Successor Administrative Agent

     64  

11.10 ERISA Matters

     64  

SECTION 12. MISCELLANEOUS

     66  

12.1 Notices

     66  

12.2 Right of Set-Off; Adjustments

     67  

12.3 Benefit of Agreement

     67  

12.4 No Waiver; Remedies Cumulative

     71  

12.5 Payment of Expenses, etc.

     71  

12.6 Amendments, Waivers and Consents

     72  

12.7 Counterparts; Telecopy; Electronic Delivery

     74  

12.8 Headings

     74  

12.9 Defaulting Lenders

     74  

12.10 Survival of Indemnification and Representations and Warranties

     76  

12.11 GOVERNING LAW

     76  

12.12 WAIVER OF JURY TRIAL

     77  

12.13 Severability

     77  

 

iii



--------------------------------------------------------------------------------

12.14 Entirety

     77  

12.15 Binding Effect

     77  

12.16 Submission to Jurisdiction

     77  

12.17 Confidentiality

     78  

12.18 Designation of SPVs

     78  

12.19 USA Patriot Act

     79  

12.20 No Fiduciary Duty

     80  

12.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     80  

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

Annex A

   Leverage-Based Pricing Grid

Annex B

   Ratings-Based Pricing Grid

SCHEDULES

 

Schedule 1.1

   Commitments

Schedule 7.17

   Subsidiaries

Schedule 12.1

   Notices

EXHIBITS

 

Exhibit 2.2(a)    Form of Notice of Borrowing Exhibit 2.2(c)    Form of Notice
of Conversion/Continuation Exhibit 2.7(a)    Form of Revolving Loan Note Exhibit
2.8(a)    Form of Extension of Maturity Date Request Exhibit 2.8(b)    Form of
Extension of Maturity Date Certificate Exhibit 6.1(c)    Form of Closing
Certificate Exhibit 6.1(f)    Form of Legal Opinions Exhibit 8.1(c)    Form of
Officer’s Certificate Exhibit 12.3    Form of Assignment Agreement

 

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT (this “Credit Agreement”), dated as of March 20, 2018
among DOMINION ENERGY MIDSTREAM PARTNERS, LP, a Delaware limited partnership,
(the “Borrower”), the several banks and other financial institutions from time
to time parties to this Credit Agreement (each a “Lender” and, collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”), and Mizuho Bank, Ltd., Bank of America, N.A., The Bank
of Nova Scotia and Wells Fargo Bank, N.A., as Syndication Agents.

The Borrower, the Lenders and the Administrative Agent hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions. As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires. Defined terms herein
shall include in the singular number the plural and in the plural the singular:

“Acquisition Period” means, upon the Borrower’s election pursuant to
Section 8.1(f), the period beginning with the closing date for a Qualified
Acquisition (a “Qualified Acquisition Closing Date”) and ending on the earliest
of (i) the last day of the first full fiscal quarter following such Qualified
Acquisition Closing Date in which the Leverage Ratio is equal to or less than
5.00:1.00, (ii) the last day of the third full fiscal quarter following such
Qualified Acquisition Closing Date and (iii) the date on which the Borrower
notifies the Administrative Agent that it desires to end the Acquisition Period
for such Qualified Acquisition; provided, that (i) no Acquisition Period may
become effective if the Borrower fails to timely elect such Acquisition Period
pursuant to the terms of Section 8.1(f), (ii) no more than one Acquisition
Period may be elected with respect to any particular Qualified Acquisition,
(iii) once any Acquisition Period is in effect, the next Acquisition Period may
not commence until the termination of such Acquisition Period then in effect and
(iv) in no event shall Acquisition Periods for one or more Qualified
Acquisitions extend beyond six consecutive fiscal quarters.

“Additional Lender” shall have the meaning set forth in Section 2.6(b).

“Additional Lender Supplement” shall have the meaning set forth in
Section 2.6(b)

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

“Administrative Agent” means JPMorgan Chase Bank, N.A. and any successors and
assigns in such capacity.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

“Applicable Percentage” means, for Revolving Loans and the calculation of
Facility Fees, (a) at all times prior to the Rating Date, the percentage rate
per annum which is applicable at such time with respect to Revolving Loans by
reference to the then applicable Leverage Ratio under the caption “Applicable
Percentage” as set forth in the Leverage-Based Pricing Grid, in each case,
corresponding to the Leverage Ratio as of the end of the most recently ended
four-fiscal quarter period of the Borrower for which consolidated financial
statements of the Borrower have been furnished to the Administrative Agent
pursuant to Section 8.1 and (b) at all times from and after the Rating Date
(provided, that the Borrower shall notify the Administrative Agent promptly
following the occurrence of such Rating Date), the percentage rate per annum
which is applicable at such time with respect to Revolving Loans by reference to
the then applicable Rating under the caption “Applicable Percentage” as set
forth in the Ratings-Based Pricing Grid.

The Applicable Percentages shall be determined and adjusted on the date of any
applicable change in the Rating of the Borrower. Any adjustment in the
Applicable Percentages shall be applicable to all existing Loans (commencing
with the succeeding Interest Period, if any) as well as any new Loans.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the Rating of
the Borrower that would change the existing pricing level as set forth in the
Ratings-Based Pricing Grid.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a capitalized lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

2



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Prime Rate for such day, (b) the sum of one-half of one
percent (0.50%) plus the NYFRB Rate for such day or (c) Eurodollar Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%), in each case plus
the Applicable Percentage for Base Rate Loans; provided that if any such rate
shall be less than zero, such rate shall be deemed to be zero. Each change in
the Base Rate based upon a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall take effect at the time of such change in the Prime Rate,
the Federal Funds Rate, or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan that bears interest at a Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies or
(c) any Person whose assets include (within the meaning of the Plan Asset
Regulations) the assets of any such “employee benefit plan” or “plan.

“Borrower” has the meaning set forth in the preamble hereof.

“Borrower Cash Flow” means, for any period, an amount equal to the Distributed
Cash received by the Borrower during such period; provided, that if the Borrower
has acquired or disposed of any Capital Stock in any of its Subsidiaries or the
Borrower or any of its Subsidiaries has acquired or disposed of any property
with a value in excess of $5,000,000 at any time after the first day of such
period, the determinations of Borrower Cash Flow shall be made giving pro forma
effect to such acquisition or Disposition as if such acquisition or Disposition
had occurred on the first day of such period.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Change of Control” means (a) DEI ceases to own, directly or indirectly, a
majority of the equity interests of or to control, the General Partner or
(b) the General Partner ceases to be the sole general partner of, or ceases to
control, the Borrower.

“Closing Date” means March 20, 2018.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commitment” means, with respect to each Lender, such Lender’s share of the
Revolving Loan Commitment based upon such Lender’s Commitment Percentage.

“Commitment Increase” means an increase in the Revolving Loan Commitment as set
forth in Section 2.6.

“Commitment Increase Supplement” has the meaning set forth in Section 2.6(c).

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1, as such
percentage may be modified in accordance with the terms of this Credit
Agreement. For purposes of Section 12.9, when a Defaulting Lender shall exist,
“Commitment Percentage” shall mean the percentage of total Revolving Loan
Commitments represented by such Lender’s Commitment disregarding any Defaulting
Lender’s Commitments.

“Commitment Period” means the period from the Closing Date to the Maturity Date.

“Consolidated Net Assets” means, at any date, the total amount of assets of the
Borrower and its Subsidiaries after deducting therefrom (a) all current
liabilities of the Borrower and its Subsidiaries (excluding any thereof which
are by their terms extendible or renewable at the option of the Borrower or a
Subsidiary to a time more than 12 months after the time as of which the amount
thereof is being computed) and (b) total prepaid expenses and deferred charges
of the Borrower and its Subsidiaries.

“Consolidated Net Tangible Assets” means, at any date, (a) Consolidated Net
Assets minus (b) goodwill and other intangible assets of the Borrower and its
Consolidated Subsidiaries, all as reflected in the consolidated financial
statements most recently furnished to the Administrative Agent pursuant to
Sections 6.1(g) or 8.1 (as applicable).

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Continuing Lender” has the meaning set forth in Section 2.8(b).

 

4



--------------------------------------------------------------------------------

“Cove Point” means Dominion Energy Cove Point LNG, LP, a Delaware limited
partnership.

“Credit Documents” means this Credit Agreement, the Notes (if any), the Fee
Letter and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” below.

“Credit Party” means the Administrative Agent, each Issuing Lender or any other
Lender.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) make a Loan required pursuant to the terms of this Credit Agreement,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay to
any Credit Party any other amount required to be paid hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
with supporting facts) has not been satisfied, or, in the case of clause (iii),
such amount is the subject of a good faith dispute; (b) notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its future funding
obligations under this Credit Agreement (unless such writing or public statement
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding a Loan under this Credit Agreement,
specifically identified and with reasonable supporting facts, cannot be met) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after a request by the Borrower or a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender in the jurisdiction of such Lender’s
lending office that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit under this Credit
Agreement, provided, however, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Borrower’s or such Credit Party’s
receipt of such certification, or (d) has, or has a direct or indirect parent
company that has, (i) been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets, to be
insolvent, (ii) has become subject to a bankruptcy, insolvency, receivership,
conservatorship or other similar proceedings, or has had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Persons charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity or (iii) becomes the subject of a Bail-in Action; provided, that a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or in any
Person controlling such Lender, or the exercise of control over such Lender or
over any Person controlling such Lender, by a Governmental Authority or an
instrumentality thereof.

 

5



--------------------------------------------------------------------------------

“Disposition” has the meaning set forth in Section 9.3 hereof

“Distributed Cash” means, without duplication, internally generated cash and
cash equivalents distributed by the Borrower’s Subsidiaries, directly or
indirectly, to the Borrower in respect of the Capital Stock of such
Subsidiaries, owned, directly or indirectly, by the Borrower (other than
dividends or other distributions that are funded, directly or indirectly, with
substantially concurrent cash investments, or cash investments that were not
intended to be used by such Subsidiary for capital expenditures or for
operational purposes, by the Borrower or by any of the Borrower’s Subsidiaries
in another Subsidiary), excluding (a) the proceeds of any extraordinary receipts
(including cash payments or proceeds received (i) from any Disposition by the
Borrower or any of its Subsidiaries, (ii) under any casualty insurance policy in
respect of a covered loss thereunder (for the avoidance of doubt, excluding
business interruption or any similar insurance) or (iii) as a result of the
taking of any assets of the Borrower or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, in each case, in excess of $2,000,000) and (b) any cash that is
derived from (i) cash grants and similar items to the applicable Subsidiary,
(ii) any incurrence of Indebtedness by the applicable Subsidiary, (iii) any
issuance of Capital Stock by the applicable Subsidiary or (iv) any capital
contribution to the applicable Subsidiary.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“Dominion Energy” or “DEI” means Dominion Energy, Inc., a Virginia corporation,
and its successors and permitted assigns.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(f) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed); provided that (i) the Borrower’s consent is not required pursuant to
clause (a) or, with respect to clause (b), during the existence and continuation
of a Default or an Event of Default, (ii) each Eligible Assignee shall

 

6



--------------------------------------------------------------------------------

be reasonably acceptable to the Issuing Lenders, and (iii) neither the Borrower
nor any Affiliate or Subsidiary of the Borrower shall qualify as an Eligible
Assignee. In no event may a natural person (or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or a Defaulting Lender be an Eligible Assignee.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued or promulgated by any
Governmental Authority or any binding agreements entered into by the Borrower or
any of its Subsidiaries with any Governmental Authority, relating in any way to
the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters arising from the exposure to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) the violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means with respect to the Borrower each person (as defined in
Section 3(9) of ERISA) which together with the Borrower or any Subsidiary of the
Borrower would be deemed to be a member of the same “controlled group” within
the meaning of Section 414(b), (c), (m) and (o) of the Code or under common
control within the meaning of Section 4001(a)(14) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loans” means a Loan that bears interest at the Adjusted Eurodollar
Rate.

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

“Eurodollar Rate” = Interbank Offered Rate                  

                                  1 - Eurodollar Reserve Percentage

Notwithstanding the foregoing, if the Eurodollar Rate at any time shall be less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.

 

7



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Eurodollar Revolving Loan” means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Maturity Date” has the meaning set forth in Section 2.8(a).

“Extension of Maturity Date Certificate” has the meaning set forth in
Section 2.8(b).

“Extension of Maturity Date Request” has the meaning set forth in
Section 2.8(a).

“Extension Period” has the meaning set forth in Section 2.8(a).

“Facility Fee” has the meaning set forth in Section 3.4(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Rate” means for any day the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions (as determined
in such manner as the NYFRB shall set forth on its public website from time to
time), as published by the NYFRB on the Business Day next succeeding such day;
provided that if the Federal Funds Rate at any time shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

“Fee Letter” is the collective reference to (i) that certain fee letter dated as
of January 10, 2018, among the Borrower, JPMCB, Mizuho Bank, Ltd. and the joint
lead arrangers, as defined therein, (ii) that certain fee letter dated as of
January 10, 2018, among the Borrower, Bank of America, N.A., The Bank of Nova
Scotia, Wells Fargo Bank, N.A. and the joint lead arrangers, as defined therein,
(iii) that certain fee letter dated as of the Closing Date, among the Borrower
and the Administrative Agent and (iv) any other fee letter executed by the
Borrower and any Issuing Lender in its capacity as such relating to fees and
similar payment obligations in connection with Section 5.3 of this Credit
Agreement.

 

8



--------------------------------------------------------------------------------

“Fee Payment Date” shall mean (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date.

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“General Partner” means Dominion Energy Midstream GP, LLC, a Delaware limited
liability company.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others and the disclosure of such obligation would be required
in such Person’s financial statements under GAAP; provided, however, that the
term Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of such Person otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of such Person in connection with the non-utility
non-recourse financing activities of such Subsidiary or Affiliate.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature as regulated pursuant to any Environmental
Law.

 

9



--------------------------------------------------------------------------------

“Hedging Obligations” means obligations in respect of any rate swap transaction,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Hybrid Equity Securities” means (i) the Borrower’s Series A Convertible
Preferred Units outstanding on the date hereof, and any additional or future
convertible preferred units that are substantially similar thereto, and (ii) any
securities issued by the Borrower or a financing vehicle of the Borrower that
(A) are classified as possessing a minimum of “minimal equity content” by S&P,
and Basket B equity credit by Moody’s and (B) require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Revolving Loans and all other amounts due under this
Credit Agreement.

“Impacted Interest Period” has the meaning set forth in the definition of
“Interbank Offered Rate”.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page or LIBOR02 Page (or, in
the event such rate does not appear on such Reuters pages or screens, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) as the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over administration of such rate) for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBOR01 Page or
LIBOR02 Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%). If the Screen Rate
is not available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the Interbank Offered Rate shall be the
Interpolated Rate at such time. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent (which determination shall

 

10



--------------------------------------------------------------------------------

be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date
and, in the case of any Interest Period longer than three months, on each
successive date three months after the first day of such Interest Period. If an
Interest Payment Date falls on a date which is not a Business Day, such Interest
Payment Date shall be deemed to be the next succeeding Business Day, except that
in the case of Eurodollar Loans where the next succeeding Business Day falls in
the next succeeding calendar month, then such Interest Payment Date shall be
deemed to be the immediately preceding Business Day.

“Interest Period” means as to Eurodollar Loans, a period of 7 days (in the case
of new money borrowings) and one, two, three or six months’ duration, as the
Borrower may elect, commencing, in each case, on the date of the borrowing
(including continuations and conversions of Eurodollar Revolving Loans)
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then such Interest Period shall end on the next
preceding Business Day), (ii) no Interest Period shall extend beyond the
Maturity Date and (iii) with respect to Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

“Interpolated Rate” has the meaning set forth in the definition of “Interbank
Offered Rate”.

“Issuing Lender” means, with respect to any Letter of Credit, the issuer
thereof, which shall be any of Mizuho Bank, Ltd., U.S. Bank National Association
and KeyBank National Association, any affiliate of any of the foregoing, or one
or more consenting Lenders selected by the Joint Lead Arrangers in consultation
with and satisfactory to the Borrower, each in its capacity as issuer of any
Letter of Credit.

“Joint Lead Arrangers” means JPMCB, Mizuho Bank, Ltd., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Credit Agreement), The Bank of Nova Scotia and Wells Fargo Securities, LLC.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Commitment” means $250,000,000.

 

11



--------------------------------------------------------------------------------

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5. The L/C Obligation of any
Lender at any time shall be its Commitment Percentage of the total L/C
Obligations at such time.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b). Unless the context otherwise requires, the
term “Lenders” includes the Issuing Lender.

“Letter of Credit” has the meaning set forth in Section 5.1(a).

“Letter of Credit Fees” has the meaning set forth in Section 5.3(a).

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Debt of the Borrower as of such date to (b) Borrower Cash Flow for the
four-fiscal quarter period of the Borrower most recently ended.

“Leverage-Based Pricing Grid” means the Leverage-Based Pricing Grid attached
hereto as Annex A.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Liquefaction Project” shall mean the construction of that certain natural gas
export and liquefaction facility under construction by Cove Point as of
December 31, 2017, as further described in the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2017.

“Loan” means any loan made by any Lender pursuant to this Credit Agreement.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of equity securities by the Borrower or the
proceeds of which are concurrently applied to purchase equity securities from
the Borrower), in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

 

12



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower and its subsidiaries taken as a whole, (b) the
ability of the Borrower to perform its obligations under this Credit Agreement
or (c) the validity or enforceability of this Credit Agreement or any of the
other Credit Documents against the Borrower, or the rights and remedies of the
Lenders against the Borrower hereunder or thereunder; provided, however, that a
transfer of assets permitted under and in compliance with Section 9.3 shall not
be considered to have a Material Adverse Effect.

“Material Subsidiary” shall mean (i) a Subsidiary of the Borrower whose total
assets (as determined in accordance with GAAP) represent at least 20% of the
total assets of the Borrower, on a consolidated basis.

“Maturity Date” means March 20, 2021 or such later date as shall be determined
pursuant to the provisions of Section 2.8, or if such date is not a Business
Day, the Business Day next succeeding such date.

“Maximum L/C Commitment” has the meaning set forth in Section 5.1(c) hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a ERISA Affiliate during such five year period but
only with respect to the period during which such Person was a ERISA Affiliate.

“Non-Recourse Debt” means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is not directly or
indirectly liable as a guarantor or otherwise, or (iii) does not constitute the
lender; (b) no default with respect to which would permit upon notice, lapse of
time or both any holder of any other Indebtedness (other than the Loans or the
Notes) of the Borrower to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and (c) as to which the lenders will not have any recourse to the stock or
assets of the Borrower (other than the specific assets pledged to secure such
Indebtedness) and the relevant legal documents so provide.

“Notes” means the reference to the Revolving Loan Notes of the Borrower.

“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“NYFRB” means the Federal Reserve Bank of New York.

 

13



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any date that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates is published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offered Increase Amount” has the meaning set forth in Section 2.6(a).

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Patriot Act” has the meaning set forth in Section 12.19 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

“Plan Asset Regulation” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

“Prime Rate” means the per annum rate of interest established from time to time
by JPMCB at its principal office in New York, New York as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

 

14



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Acquisition” means any one or more transactions (i) pursuant to which
the Borrower or any of its Subsidiaries acquires, for an aggregate purchase
price of not less than $100,000,000, (A) a controlling interest (or, if it shall
already own a controlling interest in such Person, an additional interest) in
excess of 50.0% of, the Capital Stock of any other Person (for the avoidance of
doubt, the Borrower’s existing general partnership interest in Cove Point
constitutes a “controlling interest” for purposes of this clause (A)) or
(B) other property or assets (other than acquisitions of Capital Stock of a
Person, capital expenditures and acquisitions of inventory or supplies in the
ordinary course of business) of, or of an operating division or business unit
of, any other Person and (ii) which is designated by the Borrower by written
notice to the Administrative Agent as a Qualified Acquisition in accordance with
Section 8.1(f).

“Qualified Acquisition Closing Date” has the meaning given to such term in the
definition of “Acquisition Period”.

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate actual or budgeted
capital cost of which (in each case, including capital costs expended by the
Borrower or such Subsidiary prior to the construction or expansion of such
project) exceeds $100,000,000.

“Qualified Project Adjustments” means, with respect to each Qualified Project:
(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) as the projected Borrower Cash Flow
attributable to such Qualified Project for the first 12-month period following
the scheduled Commercial Operation Date of such Qualified Project (such amount
to be determined based on customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, commodity price assumptions and other reasonable factors deemed
appropriate by the Administrative Agent), which may, at the Borrower’s option,
be added to actual Borrower Cash Flow for the fiscal quarter in which
construction of such Qualified Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Qualified Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Borrower Cash Flow attributable to such Qualified Project
following such Commercial Operation Date); provided, that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for the quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is

 

15



--------------------------------------------------------------------------------

longer): (i) 90 days or less, 0.0%, (ii) longer than 90 days, but not more than
180 days, 25.0%, (iii) longer than 180 days but not more than 270 days, 50.0%,
(iv) longer than 270 days but not more than 365 days, 75.0% and (v) longer than
365 days, 100.0%; and (b) thereafter, actual Borrower Cash Flow attributable to
such Qualified Project for each full fiscal quarter after the Commercial
Operation Date, plus the amount approved by the Administrative Agent pursuant to
clause (a) above as the projected Borrower Cash Flow attributable to such
Qualified Project for the fiscal quarters constituting the balance of the four
full fiscal quarter period following such Commercial Operation Date; provided,
that in the event the actual Borrower Cash Flow attributable to such Qualified
Project for any full fiscal quarter after the Commercial Operation Date shall
materially differ from the projected Borrower Cash Flow approved by the
Administrative Agent pursuant to clause (a) above for such fiscal quarter, the
projected Borrower Cash Flow attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed), which may, at the Borrower’s option, be added to actual
Borrower Cash Flow for such fiscal quarters.

Notwithstanding the foregoing:

no such additions shall be allowed with respect to any Qualified Project unless:

not later than 30 days prior to the delivery of any certificate required by the
terms and provisions of Section 8.1(c) to the extent Qualified Project
Adjustments are requested be made to Borrower Cash Flow in determining
compliance with Section 8.11, the Borrower shall have delivered to the
Administrative Agent (A) written pro forma projections of Borrower Cash Flow
attributable to such Qualified Project and (B) a certificate of a Responsible
Officer, certifying that all written information provided to the Administrative
Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date and commodity price assumptions) was prepared in good faith based
upon assumptions that were reasonable at the time they were made; and

prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent; and

the aggregate amount of all Qualified Project Adjustments during any period
shall be limited to 10.0% of the total actual Borrower Cash Flow for such period
(which total actual Borrower Cash Flow shall be determined without including any
Qualified Project Adjustments).

 

16



--------------------------------------------------------------------------------

“Questar Pipeline” means Dominion Energy Questar Pipeline, LLC, a Utah limited
liability company.

“Rating” means the rating assigned by S&P, Moody’s or Fitch to the Borrower
based on the Borrower’s senior, unsecured, non-credit-enhanced obligations.

“Rating Date” means the first date after the Closing Date upon which the
Borrower receives a Rating from either Moody’s or S&P.

“Ratings-Based Pricing Grid” means the Ratings-Based Pricing Grid attached
hereto as Annex B.

“Register” has the meaning set forth in Section 12.3(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 5.5 for amounts drawn under each Letter of
Credit issued by such Issuing Lender for the account of the Borrower.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Requested Maturity Date” has the meaning set forth in Section 2.8(a).

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied by the Revolving Loan Commitment and (b) at any time after the
termination of the Commitments, the sum of (i) the outstanding amount of Loans
owed to such Lender and (ii) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding.

“Responsible Officer” means the chief financial officer, treasurer or assistant
treasurer of the General Partner, acting on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or of any option, warrant or other right to acquire any such Capital Stock.

“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Section 2.1(a) hereof.

 

17



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means Five Hundred Million Dollars ($500,000,000),
as such amount may be otherwise reduced in accordance with Section 2.5 or
increased in accordance with Section 2.6.

“Revolving Loan Commitment Increase Notice” has the meaning set forth in
Section 2.6(a).

“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans made to the Borrower and
substantially in the form of Exhibit 2.7(a), as such promissory notes may be
amended, modified, supplemented or replaced from time to time.

“S&P” means S&P Global Inc. or any successor in the business of rating
securities.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Credit Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person
described in clause (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“Screen Rate” has the meaning set forth in the definition of “Interbank Offered
Rate”.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.

 

18



--------------------------------------------------------------------------------

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Taxes” has the meaning set forth in Section 4.4(a).

“Terminating Lender” has the meaning set forth in Section 2.8(a).

“Total Debt” means, as of any date of determination, for the Borrower, the sum
of (a) the outstanding principal amount of all obligations of the Borrower,
whether current or long-term, for borrowed money (including obligations under
the Credit Documents constituting Indebtedness for borrowed money) and of all
obligations of the Borrower evidenced by bonds, debentures, notes, loan
agreements or other similar instruments constituting Indebtedness (excluding the
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all purchase money indebtedness of
the Borrower, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, in each case, to the extent drawn and not
reimbursed, (d) all obligations in respect of the deferred purchase price of
property or services constituting Indebtedness, (e) all Attributable
Indebtedness, (f) without duplication, all Guaranty Obligations with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Borrower.

“Trust Preferred Securities” means any trust preferred securities issued by the
Borrower, along with the junior subordinated debt obligations of the Borrower,
so long as (a) the terms thereof require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Loans and all other amounts due under this Credit Agreement, (b) such
securities are subordinated and junior in right of payment to all obligations of
the Borrower for or in respect of borrowed money and (c) the obligors in respect
of such preferred securities and subordinated debt have the right to defer
interest and dividend payments, in each case, to substantially the same extent
as such currently outstanding preferred securities or on similar terms customary
for trust preferred securities and not materially less favorable to the
interests of the Borrower or the Lenders.

 

19



--------------------------------------------------------------------------------

“Utilized Revolving Commitment” means, for the Borrower for any day from the
Closing Date to the Maturity Date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans outstanding on such day to the Borrower
and (b) the aggregate L/C Obligations of the Borrower then outstanding.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law) is owned by such Person directly and/or
through other Wholly-Owned Subsidiaries.

“Withholding Agent” means the Borrower or the Administrative Agent, as
determined by applicable law.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1; provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.

1.4 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 

20



--------------------------------------------------------------------------------

SECTION 2. LOANS

2.1 Revolving Loan Commitment.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to the Borrower in Dollars, at
any time and from time to time, during the Commitment Period (each a “Revolving
Loan” and collectively the “Revolving Loans”); provided that (i) the Utilized
Revolving Commitments of the Borrower on any day shall not exceed the Revolving
Loan Commitment and (ii) with respect to each individual Lender, the Lender’s
pro rata share of the sum of outstanding Revolving Loans plus the L/C
Obligations then outstanding on any day shall not exceed such Lender’s
Commitment Percentage of the Revolving Loan Commitment. Subject to the terms and
conditions of this Credit Agreement, the Borrower may borrow, repay and reborrow
the amount of the Revolving Loan Commitment made to it.

(b) [Reserved].

2.2 Method of Borrowing for Revolving Loans.

(a) Base Rate Loans. By no later than 11:00 a.m. (or, subject to Section 2.3,
12:00 p.m.) on the date of the Borrower’s request for funding of the borrowing
(or for the conversion of Eurodollar Revolving Loans to Base Rate Loans), the
Borrower shall submit a Notice of Borrowing to the Administrative Agent setting
forth (i) the amount requested, (ii) the desire to have such Revolving Loans
accrue interest at the Base Rate and (iii) except in the case of conversions of
Eurodollar Revolving Loans to Base Rate Loans, complying in all respects with
Section 6.2 hereof.

(b) Eurodollar Revolving Loans. By no later than 11:00 a.m. three Business Days
prior to the date of the Borrower’s request for funding of the borrowing (or for
the conversion of Base Rate Loans to Eurodollar Revolving Loans or the
continuation of existing Eurodollar Loans), the Borrower shall submit a Notice
of Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Adjusted
Eurodollar Rate, (iii) the Interest Period applicable thereto, and (iv) except
in the case of conversions of Base Rate Loans to Eurodollar Revolving Loans or
the continuation of existing Eurodollar Loans, complying in all respects with
Section 6.2 hereof.

(c) Continuation and Conversion. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Revolving Loans made to it for a
subsequent Interest Period, to convert Base Rate Loans made to it into
Eurodollar Revolving Loans or to convert Eurodollar Revolving Loans made to it
into Base Rate Loans. By no later than 11:00 a.m. (a) on the date of the
requested conversion of a Eurodollar Revolving Loan to a Base Rate Loan or
(b) three Business Days prior to the date for a requested continuation of a
Eurodollar Revolving Loan or conversion of a Base Rate Loan to a Eurodollar
Revolving Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the Borrower wishes to
continue or convert such Loans and (ii) if the request is to continue a
Eurodollar Revolving Loan or convert a Base Rate Loan to a Eurodollar Revolving
Loan, the Interest Period applicable thereto. Notwithstanding anything herein to
the contrary, (i) except as provided in Section 4.1 hereof, Eurodollar Revolving
Loans may be converted to Base Rate Loans only on the last day of

 

21



--------------------------------------------------------------------------------

an Interest Period applicable thereto; (ii) Eurodollar Revolving Loans may be
continued and Base Rate Loans may be converted to Eurodollar Revolving Loans
only if no Default or Event of Default is in existence on the date of such
extension or conversion; (iii) any continuation or conversion must comply with
Sections 2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by the
Borrower to properly continue Eurodollar Revolving Loans at the end of an
Interest Period shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Revolving Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Revolving Loans available to the Administrative Agent by 1:00 p.m.
(if the Notice of Borrowing was received not later than 11:00 a.m. on the date
of the Borrower’s request) or by 2:00 p.m. (if the Notice of Borrowing was
received not later than 12:00 p.m. on the date of the Borrower’s request) on the
date specified in the Notice of Borrowing by deposit (in Dollars) of immediately
available funds at the offices of the Administrative Agent at its principal
office in New York, New York, or at such other address as the Administrative
Agent may designate in writing. All Revolving Loans shall be made by the Lenders
pro rata on the basis of each Lender’s Commitment Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. The Administrative Agent will make the
proceeds of such Revolving Loans available to the Borrower promptly after it
receives funds from the Lenders as described in the preceding paragraph. Unless
the Administrative Agent shall have been notified by any Lender prior to the
time of any such Loan that such Lender does not intend to make available to the
Administrative Agent its portion of the Loans to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Loans, and the Administrative
Agent in reliance upon such assumption, may (in its sole discretion without any
obligation to do so) make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (a) the applicable rate for
such Loan pursuant to the Notice of Borrowing, if recovered from the Borrower,
and (b) the Federal Funds Rate, if recovered from a Lender.

 

22



--------------------------------------------------------------------------------

2.4 Minimum Amounts of Revolving Loans.

Each request for Revolving Loans shall be, in the case of Eurodollar Revolving
Loans, in an aggregate principal amount that is not less than the lesser of
$5,000,000 or the remaining amount available to be borrowed and, in the case of
Base Rate Loans, in an aggregate principal amount that is not less than the
lesser of $2,000,000 or the remaining amount available to be borrowed. Any
Revolving Loan requested shall be in an integral multiple of $1,000,000 unless
the request is for all of the remaining amount available to be borrowed.

2.5 Reductions of Revolving Loan Commitment.

Upon at least three Business Days’ notice, the Borrower shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment available to it at any time or from time to time; provided that
(a) each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and (b) no
reduction shall be made which would reduce the Revolving Loan Commitment to an
amount less than the Utilized Revolving Commitment. Any reduction in (or
termination of) the Revolving Loan Commitment shall be permanent and may not be
reinstated (except as may be otherwise provided pursuant to Section 2.6).

2.6 Revolving Loan Commitment Increase.

(a) The Borrower shall have the right to increase the Revolving Loan Commitments
pursuant to this Section 2.6 subject to the restrictions of subsection 2.6(d)
below (any such increase, a “Commitment Increase”) provided that (i) no Default
or Event of Default has occurred and is continuing on the date of the Commitment
Increase or shall result from the proposed Commitment Increase and (ii) the
representations and warranties contained in Section 7 and in the other Credit
Documents shall be true and correct in all material respects on and as of the
date of the Commitment Increase as if made on and as of such date (or, if any
such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date). In the event that the Borrower wishes
to increase the aggregate Revolving Loan Commitment at any time, the Borrower
shall notify the Administrative Agent in writing of the amount (the “Offered
Increase Amount”) of such proposed increase (such notice, a “Revolving Loan
Commitment Increase Notice”); provided, that the aggregate amount of any such
increase in the Revolving Loan Commitment shall be at least $25,000,000. Each
Revolving Loan Commitment Increase Notice shall specify which Lenders and/or
other banks, financial institutions or other entities the Borrower desires to
participate in such Commitment Increase. The Borrower or, if requested by the
Borrower, the Administrative Agent, will notify such Lenders and/or other banks,
financial institutions or other entities of such offer.

(b) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the Commitment Increase and which
elects to become a party to this Credit Agreement and provide a commitment in an
amount so offered and accepted by it pursuant to subsection 2.6(a) shall execute
an Additional Lender Supplement (in substantially the form specified by the
Administrative Agent, each an “Additional Lender Supplement”) with the Borrower
and the Administrative Agent, whereupon such bank, financial institution or
other entity (herein called an “Additional Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Credit Agreement, and Schedule 1.1
shall be deemed to be amended to add the name and Commitment of such Additional
Lender, provided that (i) the Commitment of any such new Additional Lender shall
be in an amount not less than $25,000,000 and (ii) any Additional Lender shall
be reasonably acceptable to the Administrative Agent and each Issuing Lender.

 

23



--------------------------------------------------------------------------------

(c) Any existing Lender which accepts an offer to it by the Borrower to increase
its Commitment pursuant to Section 2.6 shall, in each case, execute a Commitment
Increase Supplement (in substantially the form specified by the Administrative
Agent, each a “Commitment Increase Supplement”) with the Borrower and the
Administrative Agent whereupon such Lender shall be bound by and entitled to the
benefits of this Credit Agreement with respect to the full amount of its
Commitment as so increased, and Schedule 1.1 shall be deemed to be amended to so
increase the Commitment of such Lender.

(d) Notwithstanding anything to the contrary in this Section 2.6, it is
understood and agreed that (i) in no event shall any further Commitment Increase
or transaction effected pursuant to this Section 2.6 cause the aggregate
Revolving Loan Commitment hereunder to exceed $700,000,000 absent a further
amendment to this Credit Agreement, and (ii) no existing Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

2.7 Notes.

(a) Revolving Loan Notes. The Revolving Loans made by the Lenders to the
Borrower shall be evidenced, upon request by any Lender, by a promissory note of
the Borrower payable to each Lender in substantially the form of Exhibit 2.7(a)
hereto (the “Revolving Loan Notes”) and in a principal amount equal to the
amount of such Lender’s Commitment Percentage of the Revolving Loan Commitment
as originally in effect.

(b) [Reserved].

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under any Note in respect of
the Loans to be evidenced by such Note, and each such recordation or endorsement
shall be conclusive and binding absent manifest error.

2.8 Extension of Maturity Date

(a) On any anniversary of the Closing Date prior to the Maturity Date, the
Borrower may request to extend the then-applicable Maturity Date (the “Existing
Maturity Date”) for an additional one-year period (an “Extension Period”) to the
date that is one year after the Existing Maturity Date (the “Requested Maturity
Date”); provided that the Borrower may extend the Maturity Date for a maximum
two (2) such Extension Periods. The Borrower may make such request in a notice
given as herein provided and substantially in the form attached hereto as
Exhibit 2.8(a) (the “Extension of Maturity Date Request”) to the Administrative
Agent not less than 30 days and not more than 90 days prior to any anniversary
of the Closing Date, so long as (i) each of the representations and warranties
contained in Section 7 and in the other Credit

 

24



--------------------------------------------------------------------------------

Documents shall be true and correct in all material respects on and as of the
date of such notice and as of the commencement date of the relevant Extension
Period as if made on and as of each date (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and (ii) no Default or Event of Default shall have occurred and
be continuing on the date of such notice and as of the commencement date of the
relevant Extension Period. Each Lender, acting in its sole discretion, shall,
not later than a date 30 days after its receipt of any such notice from the
Administrative Agent, notify the Borrower and the Administrative Agent in
writing of its election to extend or not to extend the Existing Maturity Date
with respect to its Commitment. Any Lender which shall not timely notify the
Borrower and the Administrative Agent of its election to extend the Existing
Maturity Date shall be deemed not to have elected to extend the Existing
Maturity Date with respect to its Commitment (any Lender who timely notifies the
Borrower and the Administrative Agent of an election not to extend or fails to
timely notify the Borrower and the Administrative Agent of its election being
referred to as a “Terminating Lender” and all such Lenders, collectively, the
“Terminating Lenders”). The election of any Lender to agree to a requested
extension shall not obligate any other Lender to agree to such requested
extension.

(b) If and only if (i) one or more Lenders constituting Required Lenders shall
have agreed in writing during the 30 day period referred to in Section 2.8(a) to
extend the Existing Maturity Date and (ii) the Borrower shall have submitted to
the Administrative Agent, on the commencement date of the relevant Extension
Period, a certificate of the Borrower, substantially in the form of Exhibit
2.8(b) (the “Extension of Maturity Date Certificate”), stating that (x) the
representations and warranties made by the Borrower in or pursuant to the Credit
Documents are true and correct in all material respects on and as of the date
thereof (or, if any such representation and warranty is expressly stated to have
been made as of a specific date, as of such specific date) and (y) no Default or
Event of Default by the Borrower has occurred and is continuing, then (A) the
Commitments of the Lenders other than Terminating Lenders (the “Continuing
Lenders”, each a “Continuing Lender”) shall, subject to the other provisions of
this Credit Agreement, be extended to the Requested Maturity Date specified in
the Extension of Maturity Date Request from the Borrower, and as to such Lenders
the term “Maturity Date”, as used herein, shall on and after the date as of
which the requested extension is effective mean such Requested Maturity Date,
provided that if such date is not a Business Day, then such Requested Maturity
Date shall be the next succeeding Business Day and (B) the Commitments and L/C
Commitment share (if applicable) of the Terminating Lenders shall continue until
the Existing Maturity Date and shall then terminate, and as to the Terminating
Lenders, the term “Maturity Date”, as used herein, shall continue to mean the
Existing Maturity Date. The Administrative Agent shall promptly notify (x) the
Lenders of any Extension of Maturity Date Request, (y) the Lenders and the
Borrower of any extension of the Existing Maturity Date pursuant to this
Section 2.8 and (z) the Borrower and the Lenders of any Lender which becomes a
Terminating Lender.

(c) In the event that the Maturity Date shall have been extended for the
Continuing Lenders in accordance with paragraph 2.8(b) above and, in connection
with such extension, there are Terminating Lenders, the Borrower may, at its own
expense and in its sole discretion and prior to the Existing Maturity Date,
require any Terminating Lender to transfer and assign its interests, rights and
obligations under this Credit Agreement in accordance with Section 4.5 to an
Eligible Assignee that shall assume such assigned obligations and that shall
agree that its

 

25



--------------------------------------------------------------------------------

Commitment will expire on the Maturity Date in effect for Continuing Lenders;
provided, however, that the Borrower shall have given written notice to the
Administrative Agent in the case of an assignee that is not a Lender. Any such
Eligible Assignee’s initial Maturity Date shall be the Maturity Date in effect
for the Continuing Lenders at the time of such assignment. The Borrower shall
not be permitted to require a Lender to assign any part of its interests, rights
and obligations under this Credit Agreement pursuant to this Section 2.8(c)
unless the Borrower has notified such Lender of their intention to require the
assignment thereof at least ten days prior to the proposed assignment date. Any
Eligible Assignee which becomes a Lender as a result of such an assignment made
pursuant to this Section 2.8(c) shall be deemed to have consented to the
applicable Extension of Maturity Date Request and, therefore, shall not be a
Terminating Lender.

(d) Revolving Loans or L/C Obligations owing to any Terminating Lender on the
Existing Maturity Date with respect to such Terminating Lender shall be repaid
in full, with accrued interest and all other amounts then due and owing thereon,
on the Existing Maturity Date with respect to such Terminating Lender.

SECTION 3. PAYMENTS

3.1 Interest.

(a) Interest Rate.

(i) All Base Rate Loans made to the Borrower shall accrue interest at the Base
Rate.

(ii) All Eurodollar Loans made to the Borrower shall accrue interest at the
Adjusted Eurodollar Rate.

(iii) [Reserved].

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default under Section 10.1(a), the principal of and, to the
extent permitted by law, interest on the Loans outstanding to the Borrower and
any other amounts owing by the Borrower hereunder or under the other Credit
Documents shall bear interest, payable on demand, at a per annum rate equal to
2% plus the rate which would otherwise be applicable (or if no rate is
applicable, then the rate for Base Rate Loans plus 2% per annum).

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

3.2 Prepayments.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 4.3 hereof and
(ii) each such partial prepayment of Loans shall be in the minimum principal
amount of $10,000,000. Amounts prepaid hereunder shall be applied as the
Borrower may elect; provided that if the Borrower fails to specify the
application of a voluntary prepayment then such prepayment shall be applied in
each case first to Base Rate Loans and then to Eurodollar Revolving Loans in
direct order of Interest Period maturities.

 

26



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. If at any time the amount of the Utilized Revolving
Commitment exceeds the Revolving Loan Commitment, the Borrower shall immediately
make a principal payment to the Administrative Agent in the manner and in an
amount necessary to be in compliance with Section 2.1 hereof. Any payments made
under this Section 3.2(b) shall be subject to Section 4.3 hereof and shall be
applied first to Base Rate Loans, then to Eurodollar Revolving Loans in direct
order of Interest Period maturities pro rata among all Lenders holding same.

3.3 Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4 Fees

(a) Facility Fees.

(i) In consideration of the Revolving Loan Commitment being made available by
the Lenders hereunder, the Borrower agrees to pay to the Administrative Agent,
for the pro rata benefit of each Lender (except as otherwise provided in
Section 12.9 with respect to a Defaulting Lender), a per annum fee equal to the
Applicable Percentage for Facility Fees multiplied by the Revolving Loan
Commitment (the “Facility Fees”).

(ii) The accrued Facility Fees shall be due and payable in arrears on each Fee
Payment Date (as well as on any date that the Revolving Loan Commitment is
reduced) for the immediately preceding fiscal quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.

(b) Administrative Fees. The Borrower agrees to pay to the Administrative Agent
an annual fee as agreed to between the Borrower and the Administrative Agent.

3.5 Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Lender as provided herein. The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

 

27



--------------------------------------------------------------------------------

3.6 Pro Rata Treatment.

Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Facility Fees and Letter of
Credit Fees, each reduction of the Revolving Loan Commitment, and each
conversion or continuation of any Revolving Loans, shall be allocated pro rata
among the Lenders in accordance with the respective Commitment Percentages.

3.7 Computations of Interest and Fees.

(a) Except for Base Rate Loans computed using the Prime Rate, on which interest
shall be computed on the basis of a 365 or 366 day year as the case may be, all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days.

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum non-usurious amount permitted by applicable law.

 

28



--------------------------------------------------------------------------------

3.8 Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Revolving Loan or L/C Obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, in such amounts and with such other adjustments
from time to time, as shall be equitable in order that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. Each Lender further agrees that if a payment to a Lender
(which is obtained by such Lender through the exercise of a right of set-off,
banker’s lien, counterclaim or otherwise) shall be rescinded or must otherwise
be restored, each Lender which shall have shared the benefit of such payment
shall, by repurchase of a participation theretofore sold, return its share of
that benefit to each Lender whose payment shall have been rescinded or otherwise
restored. The Borrower agrees that any Lender so purchasing such a participation
in Loans made to the Borrower may, to the fullest extent permitted by law,
exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall accrue interest thereon, for each day from the date such amount is due
until the day such amount is paid to the Administrative Agent or such other
Lender, at a rate per annum equal to the Federal Funds Rate.

3.9 Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
the Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register for the Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Loan hereunder in accordance with the
documents submitted by the Borrower under Section 2.2, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

 

29



--------------------------------------------------------------------------------

(c) The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans made by such Lender to the
Borrower in accordance with the terms hereof.

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Loan Provisions.

(a) Unavailability.

(i) If, prior to the commencement of any Interest Period for a Eurodollar Loan:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Interbank Offered Rate or the Eurodollar Rate, as applicable
(including, without limitation, because the Screen Rate is not available or
published on a current basis), for such Interest Period; or

(B) the Administrative Agent is advised by the Required Lenders that the
Interbank Offered Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Continuation/Conversion that requests the conversion of any Revolving Loan to,
or continuation of any Revolving Loan as, a Eurodollar Loan shall be ineffective
and such Loan shall remain or convert to a Base Rate Loan and (B) if any Notice
of Borrowing requests a Eurodollar Loan, such Loan shall be made as a Base Rate
Loan.

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (y) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Interbank Offered Rate and/or Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest

 

30



--------------------------------------------------------------------------------

for loans in the United States at such time, and shall enter into an amendment
to this Credit Agreement to reflect such alternate rate of interest and such
other related changes to this Credit Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 12.6, such amendment shall
become effective without any further action or consent of any other party to
this Credit Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (ii) (but,
in the case of the circumstances described in clause (y) of the first sentence
of this clause (ii), only to the extent the Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any Notice
of Continuation/Conversion that requests the conversion of any Revolving Loan
to, or continuation of any Revolving Loan as, a Eurodollar Loan shall be
ineffective and (y) if any Notice of Borrowing requests a Eurodollar Loan, such
Loan shall be made as a Base Rate Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Credit Agreement.

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to the Borrower
hereunder, whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Loans made by it to the Borrower be
converted to Base Rate Loans in which event all such Eurodollar Loans shall be
automatically converted to Base Rate Loans.

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to the Borrower or the converted Eurodollar Loans of such Lender to the Borrower
shall instead be applied to repay the Base Rate Loans made by such Lender to the
Borrower in lieu of, or resulting from the conversion of, such Eurodollar Loans.

 

31



--------------------------------------------------------------------------------

(c) Increased Costs. If at any time a Lender or Issuing Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to the making, continuing or converting, the commitment to make or
the maintaining of any Eurodollar Loan or the issuance, the commitment to issue
or the maintaining of any Letter of Credit or any participation therein,
including subjecting any Lender to any taxes (other than Taxes, Other Taxes and
the excluded taxes described in the definition of Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, because
of (i) any change since the date of this Credit Agreement in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits, liquidity or similar requirements (such as, for example, but
not limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the Borrower shall pay to
such Lender or Issuing Lender promptly upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender or Issuing Lender may
determine in its sole discretion) as may be required to compensate such Lender
or Issuing Lender for such increased costs or reductions in amounts receivable
hereunder.

Each determination and calculation made by a Lender or Issuing Lender under this
Section 4.1 shall, absent manifest error, be binding and conclusive on the
parties hereto.

Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

4.2 Capital Adequacy.

If any Lender or Issuing Lender determines that the adoption or effectiveness,
after the date hereof, of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or Issuing Lender (or its parent
corporation) with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to the Borrower to a level below that which such Lender or Issuing Lender (or
its parent corporation) could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
Issuing Lender’s (or parent corporation’s) policies with respect to capital
adequacy or liquidity), then, upon notice from such Lender or Issuing Lender,
the Borrower shall pay to such Lender or Issuing Lender such additional amount
or

 

32



--------------------------------------------------------------------------------

amounts (but without duplication of any amounts payable under Section 4.1(c)) as
will compensate such Lender or Issuing Lender (or its parent corporation) for
such reduction. Each determination by any such Lender or Issuing Lender of
amounts owing under this Section 4.2 shall, absent manifest error, be conclusive
and binding on the parties hereto.

4.3 Compensation.

The Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to the Borrower) which such Lender may sustain:

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing submitted by the Borrower;

(b) if any repayment, continuation or conversion of any Eurodollar Loan by the
Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto, including, without limitation, in connection with any
demand, acceleration, mandatory prepayment, assignment or otherwise (including
any demand under this Section 4); or

(c) if the Borrower fails to repay its Eurodollar Loans when required by the
terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 4.3.

4.4 Taxes.

(a) Tax Liabilities. Any and all payments by the Borrower hereunder or under any
of the Credit Documents shall be made, in accordance with the terms hereof and
thereof, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes measured by net income and
franchise taxes imposed on the Administrative Agent or any Lender by the
jurisdiction under the laws of which the Administrative Agent or such Lender is
organized or transacting business or any political subdivision thereof, any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which Borrower is located, in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in this Credit
Agreement pursuant to a law in effect on the date on which (y) such Lender
acquires such interest

 

33



--------------------------------------------------------------------------------

in this Credit Agreement (other than pursuant to an assignment request by the
Borrower under Section 4.5 below) or (z) such Lender changes its lending office,
except in each case to the extent that, pursuant to this Section 4.4, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, and any withholding Taxes
imposed under FATCA (all such non-excluded taxes, being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes or
Other Taxes (as defined in Section 4.4(b)) from or in respect of any sum payable
hereunder to the Administrative Agent or any Lender, as applicable, as
determined in good faith by the applicable Withholding Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.4) the Administrative Agent or such Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law, and (iv) the Borrower shall deliver
to the Administrative Agent or such Lender, as the case may be, evidence of such
payment to the relevant Governmental Authority.

(b) Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by the Borrower or from the execution, delivery or registration of, or
otherwise from the Borrower’s participation with respect to, this Credit
Agreement or any other Credit Document, including any interest, addition to tax
or penalties applicable thereto (collectively, the “Other Taxes”) to the
relevant Governmental Authority in accordance with applicable law.

(c) If (i) the Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) the Borrower fails to comply with
Section 4.4(a)(iii) above or (iii) any Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent or the Lenders, as the case may be, for such amounts and
any incremental taxes, interest or penalties paid by the Administrative Agent or
any Lender, as the case may be, solely as a result of any such failure, in the
case of (i) and (ii), or any such direct imposition, in the case of (iii).
Notwithstanding the foregoing, no amounts shall be payable by the Borrower
pursuant to Section 4.4(a)(i) or this Section 4.4(c) to the extent that such
Taxes or Other Taxes resulted solely from the applicable Lender’s failure to
submit to the Borrower and the Administrative Agent on or before the Closing
Date (or, in the case of a Person that becomes a Lender after the Closing Date
by assignment, promptly upon such assignment) the applicable forms described in
Section 4.4(f).

(d) Without duplication of any amounts paid to the Administrative Agent pursuant
to Section 11.7, each Lender shall indemnify the Administrative Agent for the
full amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

34



--------------------------------------------------------------------------------

(e) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which the Borrower has paid, or with
respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.4, it shall promptly notify the Borrower of the availability of such
Refund and shall, within 30 days after receipt of written notice by the
Borrower, make a claim to such Governmental Authority for such Refund at the
Borrower’s expense if, in the judgment of such Lender or the Administrative
Agent (as the case may be), the making of such claim will not be otherwise
materially disadvantageous to it; provided that nothing in this subsection (e)
shall be construed to require any Lender or the Administrative Agent to
institute any administrative proceeding (other than the filing of a claim for
any such Refund) or judicial proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out-of-pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.4(e)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

Notwithstanding anything to the contrary in this paragraph (e), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(f) Tax Forms. (i) Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent on or before the Closing Date (or, in the case of a
Person that becomes a Lender after the Closing Date by

 

35



--------------------------------------------------------------------------------

assignment, promptly upon such assignment), two duly completed and signed
copies, as applicable, of (A) Form W-8BEN-E (or W-BEN if applicable), or any
applicable successor form, of the United States Internal Revenue Service
entitling such Lender to a complete exemption from withholding on all amounts to
be received by such Lender pursuant to this Credit Agreement and/or the Notes,
(B) Form W-8ECI or W-8IMY, or any applicable successor form, of the United
States Internal Revenue Service relating to all amounts to be received by such
Lender pursuant to this Credit Agreement and/or the Notes and (C) Form W-8BEN-E
(or W-BEN if applicable) of the United States Internal Revenue Service entitling
such Lender to receive a complete exemption from United States backup
withholding tax. Each such Lender shall, from time to time after submitting any
such form, submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of such forms (or such successor forms), along
with any other documents or certifications as shall be adopted from time to time
by the relevant United States taxing authorities, in each case as may be
reasonably requested in writing by the Borrower or the Administrative Agent and
appropriate under then current United States laws or regulations.

(ii) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of Form W-9, or any applicable
successor form, of the United States Internal Revenue Service certifying that
such Lender is exempt from United States federal withholding and backup
withholding tax. Each such Lender shall, from time to time after submitting such
form, submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrower or the Administrative Agent and (2) appropriate under then current
United States laws or regulations.

(iii) If a payment made to a Lender under any Credit Document would be subject
to withholding Tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Credit Agreement.

4.5 Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to

 

36



--------------------------------------------------------------------------------

another lending office or Affiliate of a Lender) unless, in the opinion of the
Administrative Agent or such Lender, such efforts would be likely to have an
adverse effect upon it. In the event a Lender makes a request to the Borrower
for additional payments in accordance with, or exercises any of its rights
under, Section 4.1, 4.2 or 4.4, then, provided that no Default or Event of
Default has occurred and is continuing at such time, the Borrower may, at its
own expense (such expense to include any transfer fee payable to the
Administrative Agent under Section 12.3(b) and any expense pursuant to Section 4
hereof) and in its sole discretion, require such Lender to transfer and assign
in whole (but not in part), without recourse (in accordance with and subject to
the terms and conditions of Section 12.3(b)), all of its interests, rights and
obligations under this Credit Agreement to an Eligible Assignee which shall
assume such assigned obligations (which Eligible Assignee may be another Lender,
if a Lender accepts such assignment); provided that (a) such assignment shall
not conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (b) the Borrower or such Eligible Assignee shall have
paid to the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4 hereof. Notwithstanding anything contained herein to the contrary,
the Borrower shall not be required to make any additional payments to a Lender
pursuant to any of Sections 4.1 through 4.4 unless such Lender has notified the
Borrower of such Lender’s claim for such payments within 180 days after the
occurrence of the event giving rise to the same; provided that, if any change in
law giving rise to such payment is retroactive, then such 180-day period shall
be extended to include the period of retroactive effect thereof.

SECTION 5. LETTERS OF CREDIT

5.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 5.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower and for the benefit of the Borrower or any Subsidiary of
the Borrower on any Business Day from the Closing Date until the date that is
ten Business Days prior to the Maturity Date in such form as may be approved
from time to time by such Issuing Lender; provided that such Issuing Lender
shall have no obligation to issue any Letter of Credit if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the aggregate amount of the Utilized Revolving Commitments would be greater
than the Revolving Loan Commitments. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $100,000 (unless
otherwise agreed by the applicable Issuing Lender) and expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the Maturity Date; provided, that, if one or
more Letters of Credit shall at any time have an expiry date that is later than
the Maturity Date, the Borrower shall, not later than (A) five days preceding
the Maturity Date, cash collateralize in accordance with Section 5.9, on terms
and conditions satisfactory to the Administrative Agent and Issuing Lenders, an
amount equal to the L/C Obligations with respect to such Letters of Credit, if
the Borrower’s Rating in effect is at least BBB- as published by S&P, is at
least Baa3 as published by Moody’s and is at least BBB- as published by Fitch or
(B) fifteen days preceding the Maturity Date, cash collateralize in accordance
with Section 5.9, on terms and conditions reasonably satisfactory to the

 

37



--------------------------------------------------------------------------------

Administrative Agent and Issuing Lenders, an amount equal to the L/C Obligations
with respect to such Letters of Credit if (1) the Borrower’s Rating in effect is
lower than BBB- as published by S&P, is lower than Baa3 as published by Moody’s
or is lower than BBB- as published by Fitch, or (2) no Rating of the Borrower
exists; provided, further, that the obligations under this Section 5 in respect
of such Letters of Credit of (i) the Borrower shall survive the Maturity Date
and shall remain in effect until no Letters of Credit for the Borrower remain
outstanding and (ii) each Lender shall be reinstated, to the extent any such
cash collateral, the application thereof or reimbursement in respect thereof is
required to be returned to the Borrower by an Issuing Lender after the Maturity
Date. Amounts held in such cash collateral account shall be held and applied by
the Administrative Agent in the manner and for the purposes set forth in
Section 10.2(c).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

(c) Each Issuing Lender’s share of the aggregate L/C Commitment (so determined)
shall not exceed the amount that such Issuing Lender has agreed shall be its
“Maximum L/C Commitment”. Each Issuing Lender listed in Schedule 1.1 hereby
agrees that its “Maximum L/C Commitment” shall be the amount set forth opposite
the name of such Issuing Lender in the Schedule 1.1. The “Maximum L/C
Commitment” of any Issuing Lender that agrees to change its Maximum L/C
Commitment or that becomes an Issuing Lender after the date hereof pursuant to
the definition of the “Issuing Lender” shall be the amount specified by the
Borrower and such Issuing Lender, subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed). In no
event shall any Issuing Lender be obligated to increase its “Maximum L/C
Commitment” upon any Commitment Increase pursuant to Section 2.6. Concurrently
with any reduction of the Revolving Loan Commitments pursuant to Section 2.5,
the “Maximum L/C Commitment” of each Issuing Lender shall be automatically
reduced pro rata.

5.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, such Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit (a) earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto or (b) that would violate one or more of such
Issuing Lender’s customary, generally applicable policies pertaining to the
issuance of letters of credit) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by such Issuing
Lender and the Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

38



--------------------------------------------------------------------------------

5.3 Fees and Other Charges. (a) The Borrower will pay a fee (“Letter of Credit
Fees”) on all outstanding Letters of Credit issued for its account at a per
annum rate equal to the Applicable Percentage then in effect with respect to
Eurodollar Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, in
accordance with the Fee Letter (or as separately agreed between the Borrower and
any Issuing Lender) the Borrower shall pay to each Issuing Lender for its own
account a fronting fee on the undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on each Fee Payment Date after the issuance
date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

5.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant unconditionally and irrevocably agrees with each Issuing
Lender that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Credit Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 5.4(a) is not
made available to an Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the Base Rate. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), such Issuing Lender receives any
payment related to such Letter

 

39



--------------------------------------------------------------------------------

of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by an Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

5.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender no later than the Business Day immediately following the
Business Day on which such Issuing Lender notifies the Borrower of the date and
amount of a draft presented under any Letter of Credit and paid by such Issuing
Lender for the amount of (a) such draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full (i) at the Base Rate until the
Business Day next succeeding the date of the relevant notice and
(ii) thereafter, at the rate set forth in Section 3.1(b).

5.6 Obligations Absolute. The Borrower’s obligations under this Section 5 shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Credit Agreement under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 5.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The
Administrative Agent, the Lenders, the Issuing Lender and/or its Affiliates,
their respective officers, directors, employees, representatives and agents
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Lender, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit issued for the Borrower’s account or the related drafts or
documents shall be binding on the Borrower and shall not result in any liability
of the Issuing Lender to the Borrower unless a court of competent jurisdiction
determines that such action constitutes gross negligence or willful misconduct
on the part of the Issuing Lender. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

40



--------------------------------------------------------------------------------

5.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit, subject
to Section 5.6.

5.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Credit
Agreement, the provisions of this Credit Agreement shall control.

5.9 Cash collateral. For purposes of this Credit Agreement, providing “cash
collateral” for, or to “cash collateralize” a Letter of Credit means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lenders and the L/C Participants, as collateral for the L/C Obligations,
cash or deposit account balances in the currency in which the Letters of Credit
are denominated and in an amount equal to the undrawn amount of such Letter of
Credit and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower. The Borrower hereby
grants to the Administrative Agent, for the benefit of each Issuing Lender
issuing a Letter of Credit for the Borrower’s account and each L/C Participant
in such Letter of Credit, a security interest in all such cash, deposit accounts
and all balances therein provided by the Borrower and all proceeds of the
foregoing. All cash collateral shall be maintained in a blocked deposit account
with the Administrative Agent.

SECTION 6. CONDITIONS PRECEDENT

6.1 Closing Conditions. The obligation of the Lenders to enter into the Credit
Documents as of the Closing Date is subject to satisfaction of the following
conditions (all documents described below to be in form and substance acceptable
to the Lenders), on or before the Closing Date, and it is acknowledged and
agreed that such conditions were satisfied:

(a) Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. A copy of the certificate of limited partnership of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of Delaware and certified by a secretary or
assistant secretary of the General Partner, acting on behalf of the Borrower, to
be true and correct as of the Closing Date.

 

41



--------------------------------------------------------------------------------

(ii) Governing Documents. A copy of the agreement of limited partnership of the
Borrower certified by a secretary or assistant secretary of the General Partner,
acting on behalf of the Borrower, to be true and correct as of the Closing Date.

(iii) Resolutions. A copy of resolutions of the General Partner of the Borrower
approving and adopting the Credit Documents, the transactions contemplated
herein and therein and authorizing execution and delivery thereof, certified by
a secretary or assistant secretary of the General Partner, acting on behalf of
the Borrower, to be true and correct and in force and effect as of the Closing
Date.

(iv) Good Standing. A copy of a certificate of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of Delaware.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
the Borrower, dated the Closing Date, substantially in the form of
Exhibit 6.1(c), executed by the Treasurer or any Assistant Treasurer and the
Secretary or any Assistant Secretary of the General Partner, and attaching the
documents referred to in subsection 6.1(b).

(d) [Reserved.]

(e) Fees. The Lenders, the Administrative Agent and the Joint Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented.

(f) Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f), from
McGuireWoods LLP, legal counsel to the Borrower.

(g) Financial Statements. Receipt by the Administrative Agent and the Lenders of
the audited financial statements of the Borrower and its Consolidated
Subsidiaries for the fiscal year ended as of December 31, 2017 (it being agreed
that the Borrower has made available such items on the Borrower’s corporate
website, any Securities and Exchange Commission website or any such other
publicly available website and has notified the Administrative Agent and Lenders
of the availability on such website).

(h) Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could reasonably be likely to restrain,
prevent or impose any material adverse condition on the transactions
contemplated hereby.

(i) No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default by the Borrower and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

 

42



--------------------------------------------------------------------------------

(j) Material Adverse Effect. No event or condition shall have occurred since the
latest date of the financial statements delivered pursuant to Section 6.1(g)
above that has or would be likely to have a Material Adverse Effect.

(k) KYC. To the extent reasonably requested at least ten Business Days prior to
the Closing Date by the Administrative Agent or any Lender, the Administrative
Agent shall have received, at least three Business Days prior to the Closing
Date, all documentation and other information required by any Governmental
Authority under applicable “know-your-customer” and anti-money laundering rules
and regulations, including the Patriot Act.

(l) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

6.2 Conditions to Loans and Letters of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to the Borrower (including the initial
Loans to be made hereunder) or to issue, renew or participate in any Letter of
Credit unless:

(a) Request. The Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing or Application, as applicable, in conformance with
all the terms and conditions of this Credit Agreement.

(b) Representations and Warranties. The representations and warranties made by
the Borrower in or pursuant to this Credit Agreement are true and correct in all
material respects at and as if made as of the date of the funding of the
Revolving Loans or issuance or renewal of any Letter of Credit or, if any such
representation and warranty was made as of a specific date, such representation
and warranty was true and correct in all material respects as of such date;
provided, however, that the representations and warranties set forth in
(x) clause (ii) of the second paragraph of Section 7.6 hereof and
(y) Section 7.9 hereof need not be true and correct as a condition to the making
of any Revolving Loans or the issuance, renewal or participations in any Letter
of Credit made after the Closing Date.

(c) No Default. On the date of the funding of the Loans or issuance or renewal
of any Letter of Credit, no Default or Event of Default has occurred and is
continuing or would be caused by making the Loans or issuing the Letter of
Credit.

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or issuance or renewal of the Letter of
Credit, the Utilized Revolving Commitment shall not exceed the Revolving Loan
Commitment.

The delivery of each Notice of Borrowing and Application shall constitute a
representation and warranty by the Borrower of the correctness of the matters
specified in subsections (b), (c) and (d) above.

 

43



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

7.1 Organization and Good Standing.

The Borrower and each Material Subsidiary (a) is a corporation, limited
liability company, limited partnership or other legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign
corporation, limited liability company, limited partnership or other legal
entity authorized to do business in every jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite
corporate, limited liability company, limited partnership or equivalent power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

7.2 Due Authorization.

The Borrower (a) has the requisite corporate or limited partnership, as
applicable, power and authority to execute, deliver and perform this Credit
Agreement and the other Credit Documents and to incur the obligations herein and
therein provided for and (b) is duly authorized to, and has been authorized by
all necessary corporate or limited partnership, as applicable, action, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents.

7.3 No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by the Borrower will (a) violate or
conflict with any provision of its certificate of limited partnership or
agreement of limited partnership (b) violate, contravene or materially conflict
with any law, regulation (including without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or materially conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it may be bound, the violation of which could have a Material
Adverse Effect or (d) result in or require the creation of any Lien upon or with
respect to its properties.

7.4 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by the Borrower in connection with the
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities and Exchange Commission and other Governmental
Authorities that may be required to be made after the date hereof.

 

44



--------------------------------------------------------------------------------

7.5 Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

7.6 Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the dates stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and (ii) since the latest date of such financial statements, there have occurred
no changes or circumstances which have had or would be reasonably expected to
have a Material Adverse Effect.

7.7 No Default.

Neither the Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect.

7.8 Indebtedness.

As of the Closing Date, the Leverage Ratio is less than or equal to 5.00 to 1.00
(on a consolidated basis).

7.9 Litigation.

As of the Closing Date, except as disclosed in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2017, there are no actions, suits or
legal, equitable, arbitration or administrative proceedings, pending or, to the
knowledge of the Borrower, threatened against the Borrower or a Material
Subsidiary in which there is a reasonable expectation of an adverse decision
which would have or would reasonably be expected to have a Material Adverse
Effect.

7.10 Taxes.

The Borrower and each Material Subsidiary of the Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all material amounts of taxes shown thereon
to be due (including interest and penalties) and has paid all other material
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes which are not yet delinquent or that are being contested
in good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP.

 

45



--------------------------------------------------------------------------------

7.11 Compliance with Law.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2017, the Borrower and each Material Subsidiary of the
Borrower is in compliance with all laws, rules, regulations, orders and decrees
applicable to it, or to its properties, unless such failure to comply would not
have a Material Adverse Effect.

7.12 ERISA.

To the extent that it would have or would be reasonably expected to have a
Material Adverse Effect, (a) no Reportable Event has occurred and is continuing
with respect to any Plan of the Borrower; (b) no Plan of the Borrower has an
accumulated funding deficiency determined under Section 412 of the Code; (c) no
proceedings have been instituted, or, to the knowledge of the Borrower, planned
to terminate any Plan of the Borrower; (d) neither the Borrower, nor any ERISA
Affiliate including the Borrower, nor any duly-appointed administrator of a Plan
of the Borrower has instituted or intends to institute proceedings to withdraw
from any Multiemployer Pension Plan (as defined in Section 3(37) of ERISA); and
(e) each Plan of the Borrower has been maintained and funded in all material
respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13 Government Regulation.

The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

7.14 Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

7.15 Anti-Corruption Laws and Sanctions.

The Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
the Sanctions, if any, applicable to such Persons. The Borrower and its
Subsidiaries, and to the knowledge of the Borrower, its and their respective
directors, officers and employees, are in compliance in all material respects
with Anti-Corruption Laws and the Sanctions, if any, applicable to such Persons.
Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any of its or their respective directors, officers or employees, is a
Sanctioned Person.

 

46



--------------------------------------------------------------------------------

7.16 Environmental Matters.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2017 and except as would not reasonably be expected to result
in a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(a) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
applicable Environmental Law, (b) has become subject to any Environmental
Liability, (c) has received notice of any claim with respect to any
Environmental Liability or (d) knows of any basis for any Environmental
Liability.

7.17 Subsidiaries.

Set forth on Schedule 7.17 is a complete and accurate list, as of the Closing
Date, of each of the Borrower’s Subsidiaries, together with its jurisdiction of
organization and the Borrower’s direct or indirect percentage ownership therein.

7.18 EEA Financial Institutions.

The Borrower is not an EEA Financial Institution.

SECTION 8. AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans made to it, together with interest, fees and
other obligations hereunder, have been paid in full and the Commitments and all
Letters of Credit hereunder shall have terminated:

8.1 Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a Form 10-K as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche or another
independent registered public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail and accompanied by a
certificate of the chief financial officer or treasurer of the General Partner,
acting on behalf of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments.

 

47



--------------------------------------------------------------------------------

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of a Responsible
Officer, substantially in the form of Exhibit 8.1(c), (i) demonstrating
compliance with the financial covenant contained in Section 8.11 by calculation
thereof as of the end of each such fiscal period and (ii) stating that no
Default or Event of Default by the Borrower exists, or if any such Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as the Borrower shall send to its shareholders.

(e) Notices. Upon the Borrower obtaining knowledge thereof, written notice to
the Administrative Agent immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto and (ii) the occurrence of any of the following: (A) the pendency or
commencement of any litigation, arbitral or governmental proceeding against the
Borrower or a Material Subsidiary of the Borrower which, if adversely
determined, is likely to have a Material Adverse Effect, (B) the institution of
any proceedings against the Borrower or a Material Subsidiary of the Borrower
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, the violation of which would likely have a
Material Adverse Effect or (C) any notice or determination concerning the
imposition of any withdrawal liability by a Multiemployer Plan against the
Borrower or any of its ERISA Affiliates, or the termination of any Plan of the
Borrower.

(f) Acquisition Period Election. If the Borrower elects to have an Acquisition
Period apply with respect to a Qualified Acquisition, written notice of such
election by no later than the earlier of (i) ten Business Days following the
Qualified Acquisition Closing Date with respect thereto and (ii) the date of
delivery of the certificate required under Section 8.1(c) for the fiscal quarter
during which such Qualified Acquisition occurred.

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.

In lieu of furnishing the Lenders the items referred to in this Section 8.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website or any such other publicly available
website as notified to the Administrative Agent and the Lenders.

 

48



--------------------------------------------------------------------------------

8.2 Preservation of Existence and Franchises.

The Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its
(i) existence (in the case of the Borrower, in a United States jurisdiction) and
(ii) to the extent material to the conduct of the business of the Borrower or
any of its Material Subsidiaries, its rights, franchises and authority; provided
that nothing in this Section 8.2 shall prevent any transaction otherwise
permitted under Section 9.2 or Section 9.3 or any change in the form of
organization (by merger or otherwise) of any Material Subsidiary of the Borrower
so long as such change shall not have an adverse effect on the Borrower’s
ability to perform its obligations hereunder.

8.3 Books and Records.

The Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4 Compliance with Law.

The Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect.

8.5 Payment of Taxes.

The Borrower will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy, or claim which is being contested
in good faith by appropriate proceedings and as to which adequate reserves
therefor have been established in accordance with GAAP.

8.6 Insurance.

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

8.7 Performance of Obligations.

The Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any of its Material Subsidiaries, including all such material indentures,
mortgages, security agreements or other debt instruments to which it is a party
or by which it is bound, if nonperformance would be reasonably expected to have
a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

8.8 ERISA.

The Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect or (B) cause or permit to exist
any Reportable Event under ERISA or other event or condition which presents a
material risk of termination at the request of the PBGC if such termination
would have a Material Adverse Effects.

8.9 Use of Proceeds.

The proceeds of the Loans made to the Borrower hereunder shall be used to
provide for general working capital and other general corporate purposes of the
Borrower and its Subsidiaries.

None of the proceeds of the Loans made to the Borrower hereunder will be used
for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute for this transaction a “purpose credit” in violation of
Regulation U or Regulation X.

8.10 Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of the Borrower (and subject to applicable
confidentiality restrictions and limitations), the Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or, upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s and its Subsidiaries’ properties, including its books
and records, its accounts receivable and inventory, the Borrower’s and its
Subsidiaries’ facilities and its or their other business assets, and to make
photocopies or photographs thereof and to write down and record any information
such representative obtains and shall permit the Required Lenders (or, upon a
Default or Event of Default, any Lender) or the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Borrower and its Subsidiaries.

 

50



--------------------------------------------------------------------------------

8.11 Leverage Ratio.

The Borrower shall maintain a Leverage Ratio, as of the last day of each four
fiscal quarter period of the Borrower, of not greater than (a) during an
Acquisition Period, 5.50:1.00 and (b) at all other times, 5.00:1.00. For
purposes of calculating compliance with the foregoing Leverage Ratio, Borrower
Cash Flow may include, at the Borrower’s option, any Qualified Project
Adjustments as provided in the definition thereof (i) with respect to any
Qualified Project and (ii) with respect to any acquisition by the Borrower of
(1) additional direct or indirect ownership interests in Cove Point or
(2) direct or indirect ownership interests in Atlantic Coast Pipeline, LLC.

8.12 Anti-Corruption Laws and Sanctions.

The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
the Sanctions, if any, applicable to such Persons.

SECTION 9. NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and other
obligations hereunder, have been paid in full and the Commitments and all
Letters of Credit hereunder shall have terminated:

9.1 Nature of Business.

The Borrower will not alter the character of its business from that conducted as
of the Closing Date and activities reasonably related thereto and similar and
related businesses; provided, that nothing in this Section 9.1 shall prevent the
Liquefaction Project.

9.2 Consolidation and Merger.

The Borrower will not, and will not permit any Material Subsidiary to, enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
nothing in this Section 9.2 shall prevent the Liquefaction Project; provided,
further that notwithstanding the foregoing provisions of this Section 9.2, the
following actions may be taken if, after giving effect thereto, no Default or
Event of Default exists:

(a) a Subsidiary of the Borrower may be merged or consolidated with or into
(i) the Borrower; provided, that the Borrower shall be the continuing or
surviving entity or (ii) into another Subsidiary of the Borrower; and

 

51



--------------------------------------------------------------------------------

(b) the Borrower or a Material Subsidiary may merge or consolidate with any
other Person if (i) in the case of the Borrower, (A) the Borrower shall be the
continuing or surviving entity or (B) the Borrower shall not be the continuing
or surviving entity and the entity so continuing or surviving (1) is an entity
organized and duly existing under the law of any state of the United States and
(2) executes and delivers to the Administrative Agent and the Lenders an
instrument in form satisfactory to the Required Lenders pursuant to which it
expressly assumes the Loans and all of the other obligations of the Borrower
under the Credit Documents and procures for the Administrative Agent and each
Lender an opinion in form satisfactory to the Required Lenders and from counsel
satisfactory to the Required Lenders in respect of the due authorization,
execution, delivery and enforceability of such instrument and covering such
other matters as the Required Lenders may reasonably request, and (ii) in the
case of a Material Subsidiary, such Material Subsidiary shall be the continuing
or surviving entity.

9.3 Sale or Lease of Assets.

The Borrower will not, and will not permit any Material Subsidiary to, convey,
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any portion of its business or assets, whether now owned or
hereafter acquired (any one of the actions described in the foregoing provisions
of this Section 9.3, a “Disposition”), for consideration in excess of
$25,000,000, except:

(a) Dispositions in connection with the Liquefaction Project;

(b) Dispositions of assets in the ordinary course of business for not less than
fair market value and Dispositions of surplus, obsolete or worn out assets; and

(c) other Dispositions so long as no Event of Default shall have occurred and be
continuing at the time of making such Disposition or would result therefrom.

9.4 Limitation on Liens.

The Borrower will not, and will not permit any Subsidiary to, create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it, to
secure any Indebtedness or Hedging Obligations, except:

(a) any Lien existing on any asset of any Person at the time such Person either
becomes a Subsidiary of the Borrower or is merged or consolidated with or into
the Borrower or a Subsidiary of the Borrower, in each case, not created in
contemplation of such event; provided, that such Lien attaches only to such
asset and proceeds thereof;

(b) any Lien on any fixed or capital asset securing Indebtedness (including
Liens in respect of capital lease obligations) incurred or assumed for the
purpose of financing all or any part of the cost of acquiring, constructing,
repairing or improving such asset; provided, that (i) such Lien attached to such
asset concurrently with or within 90 days after the acquisition thereof or the
date of completion of such construction, repair or improvement and (ii) all such
Liens attach only to the assets purchased, constructed, repaired or improved
with the proceeds of the Indebtedness secured thereby and improvements,
accessions, general intangibles and proceeds related thereto;

 

52



--------------------------------------------------------------------------------

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition; provided, that such Lien attaches only to such asset and
proceeds thereof;

(d) [Reserved];

(e) any Lien arising out of the extension, renewal or refinancing of any
Indebtedness secured by any Lien permitted by clauses (a) through (c) above;
provided, that the principal amount of such Indebtedness is not increased (other
than by amounts incurred to pay the costs of such extension, renewal or
refinancing and any premiums paid in connection therewith) and such Lien does
not attach to any additional assets;

(f) [Reserved];

(g) Liens on property in favor of the U.S. or any state thereof, or any
department, agency, instrumentality or political subdivision of any such
jurisdiction, to secure Indebtedness incurred for the purpose of financing all
or any part of the purchase price or cost of constructing, repairing or
improving the property subject thereto;

(h) Liens granted on accounts receivable or other rights to payment and related
assets in connection with any securitization transactions;

(i) Liens under any sale and leaseback transaction;

(j) Liens for taxes that (i) are not yet due, (ii) are not more than 60 days
past due and not subject to penalties for non-payment or (iii) are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(k) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other similar types of Liens arising in the ordinary course of
business securing amounts which are not overdue for a period of more than 60
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(l) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(m) Liens to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

53



--------------------------------------------------------------------------------

(n) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(o) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(g);

(p) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case, in
the ordinary course of business;

(q) customary netting and offset provisions in hedging agreements; and

(r) Liens not otherwise permitted by the foregoing clauses of this Section 9.4
securing Indebtedness or Hedging Obligations; provided, that the aggregate
principal (or notional) amount of Indebtedness and Hedging Obligations secured
by such Liens pursuant to this clause (r), together with the aggregate principal
amount of Indebtedness outstanding pursuant to Section 9.5(h), shall not exceed
10.0% of Consolidated Net Tangible Assets at any time.

9.5 Subsidiary Debt.

The Borrower will not permit any of its Subsidiaries, to create, incur, assume
or suffer to exist any Indebtedness, except:

(a) Attributable Indebtedness in respect of any sale and leaseback transactions
to the extent that the aggregate outstanding principal amount of such
Attributable Indebtedness does not exceed $100,000,000;

(b) Indebtedness of (i) Questar Pipeline in the principal amount of $435,000,000
outstanding on the date hereof and (ii) Cove Point incurred prior to completion
of the Liquefaction Project in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding and any Indebtedness that extends, renews
or refinances such Indebtedness provided, that the principal amount of such
Indebtedness is not increased (other than by amounts incurred to pay the costs
of such extension, renewal or refinancing and any premiums paid in connection
therewith);

(c) intercompany Indebtedness owed to the Borrower or any other Subsidiary;
provided, that such Indebtedness shall not have been transferred or pledged to
any other Person (other than the Borrower or any Subsidiary);

(d) Indebtedness incurred to finance the acquisition, construction, repair or
improvement of any fixed or capital assets, including capital lease obligations,
Synthetic Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and any Indebtedness that extends, renews or
refinances such Indebtedness; provided, that such Indebtedness is incurred
concurrently with or within 90 days after such acquisition or the completion of
such construction, repair or improvement;

 

54



--------------------------------------------------------------------------------

(e) performance bonds, bid bonds, surety bonds, appeal bonds, completion
guarantees and similar obligations, in each case, provided in the ordinary
course of business;

(f) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;

(g) Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;

(h) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 9.5; provided, that the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (h), together with the aggregate principal
(or notional) amount of Indebtedness and Hedging Obligations secured by Liens
pursuant to Section 9.4(r), shall not exceed 15.0% of Consolidated Net Tangible
Assets at any time; and

(i) Any Indebtedness that extends, renews or refinances any of the Indebtedness
described in clauses (a) through (h) above, provided, that the principal amount
of such Indebtedness is not increased (other than by amounts incurred to pay the
costs of such extension, renewal or refinancing and any premiums paid in
connection therewith).

9.6 Fiscal Year. The Borrower will not change its fiscal year without prior
notification to the Lenders.

9.7 Use of Proceeds. The Borrower will not request any Borrowing or any issuance
of a Letter of Credit, and the Borrower shall not use, directly or, to the
knowledge of the Borrower, indirectly, the proceeds of any Borrowing or any
Letter of Credit in any manner, that violates the Patriot Act, Anti-Corruption
Laws or the Sanctions, if any, applicable to the Borrower and its Subsidiaries.

9.8 Restricted Payments. The Borrower will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, unless (a) no Event of Default under Section 10.1(a)
(Payment) shall have occurred and be continuing as of the date of such
Restricted Payment and (b) the Borrower is in pro forma compliance with
Section 8.11 (Leverage Ratio) after giving effect to such Restricted Payment.

9.9 Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly-Owned Subsidiary prior to such merger) any
Capital Stock in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any Indebtedness of, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit or
all or substantially all of the assets of a division or branch of any Person, in
each case, in excess of $25,000,000 (any one of the actions described in the
foregoing provisions of this Section 9.9, an “Investment”), except:

 

55



--------------------------------------------------------------------------------

(a) Investments made by the Borrower or its Subsidiaries in Cove Point in
connection with the Liquefaction Project; and

(b) other Investments, so long as no Event of Default shall have occurred and be
continuing at the time of making such Investment or would result therefrom.

9.10 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into or engage in any in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially as favorable to the Borrower or such
Subsidiary as could be obtained on an arm’s-length basis from unrelated third
parties (or, if in the good faith judgment of the General Partner’s board of
directors, no comparable transaction is available with which to compare any such
transaction, such transaction is otherwise fair to the Borrower or such
Subsidiary from a financial point of view); provided, that the foregoing
restriction shall not apply to:

(a) transactions between or among the Borrower and its Subsidiaries or between
or among Subsidiaries;

(b) transactions involving any employee benefit plan or related trust of the
Borrower or any of its Subsidiaries;

(c) transactions with Iroquois Gas Transmission System, L.P, White River Hub,
LLC and with any other joint venture in which DEI or any of its Subsidiaries is
a joint venture participant, in each case, to the extent such transactions
constitute investments in such joint ventures otherwise permitted by this Credit
Agreement;

(d) the payment of reasonable compensation, fees and expenses to, and indemnity
provided on behalf of the general partner, director and officers, as applicable,
of the Borrower and its Subsidiaries; and

(e) transactions entered into with DEI and its Subsidiaries on terms that are
fair and reasonable, taking into account the relationship between the Borrower
and its Subsidiaries, on the one hand, and DEI and its Subsidiaries, on the
other; and

(f) transactions approved by the conflicts committee (or equivalent committee)
of the board of directors (or equivalent governing body) of the General Partner.

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default.

An Event of Default shall exist upon the occurrence and continuation of any of
the following specified events (each an “Event of Default”):

 

56



--------------------------------------------------------------------------------

(a) Payment. The Borrower shall:

(i) default in the payment when due of any principal of any of the Loans or
Reimbursement Obligations, or shall fail to deliver to the Administrative Agent,
when due, any cash collateral required to be provided in accordance with
Section 5.1(a); or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. The Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11, 9.1, 9.2, 9.3, 9.8 or 9.9
applicable to the Borrower (including its Material Subsidiaries or its other
Subsidiaries, as applicable); or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b) or (c), 9.4, 9.5, 9.7 or 9.10
applicable to the Borrower (including its Material Subsidiaries or its other
Subsidiaries, as applicable) and such default shall continue unremedied for a
period of five Business Days after the earlier of a Responsible Officer becoming
aware of such default or notice thereof given by the Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in clauses (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer becoming aware of such
default or notice thereof given by the Administrative Agent.

(d) Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect in all material respects with respect to the Borrower or to
give the Administrative Agent and/or the Lenders all material liens, rights,
powers and privileges purported to be created thereby and relating to the
Borrower.

(e) Bankruptcy, etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or a Material Subsidiary of the
Borrower in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or a Material Subsidiary of the Borrower or for any substantial part of its
property or ordering the winding up or liquidation of its affairs; or (ii) an
involuntary case under any applicable

 

57



--------------------------------------------------------------------------------

bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced against the Borrower or a Material Subsidiary of the Borrower and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or a Material Subsidiary of the Borrower shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or a Material Subsidiary of the Borrower shall admit in writing its inability to
pay its debts generally as they become due or any action shall be taken by such
Person in furtherance of any of the aforesaid purposes.

(f) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness of the Borrower outstanding under this Credit Agreement) of
the Borrower or a Material Subsidiary of the Borrower in a principal amount in
excess of $100,000,000, (i) the Borrower or a Material Subsidiary of the
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or
(B) default (after giving effect to any applicable grace period) in the
observance or performance of any covenant or agreement relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition under (A) or (B)
above is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause any such Indebtedness to
become due prior to its stated maturity; or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or mandatory redemption, prior to the stated
maturity thereof; or (iii) any such Indebtedness matures and is not paid at
maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Material Subsidiary of the Borrower in an outstanding
amount of $50,000,000 or more, in the aggregate (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage), and
such judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the 30th day after such judgment, order or
decree becomes final and unappealable.

(h) ERISA. (i) The Borrower, or a Material Subsidiary of the Borrower or any
ERISA Affiliate including the Borrower shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or (ii) notice of intent to terminate a Plan or
Plans of the Borrower which in the aggregate have unfunded liabilities in excess
of $50,000,000 (individually and collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by the Borrower or ERISA Affiliate including the
Borrower, any plan administrator or any combination of the foregoing; or
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan of the Borrower; or (iv) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan of
the Borrower must be terminated; or (v) there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more ERISA Affiliate including the Borrower to incur a current payment
obligation in excess of $50,000,000 unless paid by the Borrower on the date such
payment is due.

 

58



--------------------------------------------------------------------------------

(i) Change of Control. The occurrence of any Change of Control.

10.2 Acceleration; Remedies.

(a) Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
or cured to the reasonable satisfaction of the Required Lenders, the
Administrative Agent may with the consent of the Required Lenders, and shall,
upon the request and direction of the Required Lenders, by written notice to the
Borrower take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(ii) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans made to the Borrower and any and all other
Indebtedness or obligations of any and every kind owing by the Borrower to any
of the Lenders or the Administrative Agent hereunder to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

(iii) Enforcement of Rights. Enforce any and all rights, remedies and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off, as against the Borrower.

(b) Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans made to the Borrower, all accrued interest in respect thereof, all
accrued and unpaid fees and other Indebtedness or obligations owing by the
Borrower to the Lenders and the Administrative Agent hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.

(c) With respect to any Letter of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 10.2, the Borrower for whose account any such Letter of Credit was
issued shall at such time cash collateralize in accordance with Section 5.9 an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Credit Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrower hereunder and under the other Credit Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrower (or such other Person as may be lawfully
entitled thereto).

 

59



--------------------------------------------------------------------------------

10.3 Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected from the Borrower or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable outside attorneys’ fees other than the fees of in-house
counsel) of the Administrative Agent or any of the Lenders in connection with
enforcing the rights of the Lenders under the Credit Documents against the
Borrower and any protective advances made by the Administrative Agent or any of
the Lenders, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
the Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by the
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans or
Letters of Credit outstanding of the Borrower, pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable of the
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order as provided above until exhausted prior to application to the
next succeeding category and (b) each of the Lenders shall receive an amount
equal to its pro rata share (based on each Lender’s Commitment Percentages) of
amounts available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1 Appointment.

Each Lender hereby designates and appoints JPMCB as administrative agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Administrative Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of this Credit Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated by the terms hereof and

 

60



--------------------------------------------------------------------------------

of the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere
herein and in the other Credit Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any of the other Credit Documents, or
shall otherwise exist against the Administrative Agent. The provisions of this
Section are solely for the benefit of the Administrative Agent and the Lenders
and the Borrower shall not have any rights as a third party beneficiary of the
provisions hereof. In performing its functions and duties under this Credit
Agreement and the other Credit Documents, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Borrower.

11.2 Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders. None of the Lenders identified on the facing page
or signature pages of this Credit Agreement as “Syndication Agents” or “Joint
Bookrunners” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than those applicable to all Lenders
as such, nor shall they have or be deemed to have any fiduciary relationship
with any Lender.

 

61



--------------------------------------------------------------------------------

11.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

11.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders (or, to the extent specifically provided in Section 12.6, all the
Lenders).

11.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the

 

62



--------------------------------------------------------------------------------

business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower. Except for
(i) delivery of the Credit Documents and (ii) notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

11.7 Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
and each Issuing Lender in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to its Revolving Loan Commitment, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such or an Issuing Lender in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or an Issuing Lender under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent or such Issuing
Lender, as applicable. If any indemnity furnished to the Administrative Agent
for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder and under the other Credit Documents.

11.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue or
participate in Letters of Credit for the account of, accept deposits from and
generally engage in any kind of business with the Borrower as though the
Administrative Agent were not Administrative Agent hereunder. With respect to
the Loans made by it, the Administrative Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though they were not Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

 

63



--------------------------------------------------------------------------------

11.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent that is, except during the
existence of a Default or Event of Default, reasonably satisfactory to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the notice of resignation, then the retiring Administrative Agent shall
select a successor Administrative Agent provided such successor is reasonably
satisfactory to the Borrower and an Eligible Assignee (or if no Eligible
Assignee shall have been so appointed by the retiring Administrative Agent and
shall have accepted such appointment, then the Lenders shall perform all
obligations of the retiring Administrative Agent until such time, if any, as a
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

11.10 ERISA Matters

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, Letter
of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), and the conditions for
exemptive relief thereunder will be satisfied in connection with respect to,
such Lender’s entrance into, participation in, administration of and performance
of the Loans, Letter of Credit or the Commitments,

 

64



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, Letter of
Credit or the Commitments and this Credit Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, Letter of
Credit or the Commitments and this Credit Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to, and the conditions for exemptive relief
under PTE 84-14 will be satisfied in connection with, such Lender’s entrance
into, participation in, administration of and performance of the Loans, Letter
of Credit or the Commitments and this Credit Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that such Lender’s entrance into, participation in,
administration of and performance of the Loans, Letter of Credit or the
Commitments and this Credit Agreement will not give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates
that:

(i) none of the Administrative Agent or the Joint Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Loan Document or any
documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time (the “Fiduciary Rule”)) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
within the meaning of the Fiduciary Rule,

 

65



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, Letter of Credit or the Commitments and this Credit Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
Letter of Credit or the Commitments or this Credit Agreement.

(c) The Administrative Agent and the Joint Lead Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
Letter of Credit or the Commitments and this Credit Agreement, (ii) may
recognize a gain if it extended the Loans, Letter of Credit or the Commitments
for an amount less than the amount being paid for an interest in the Loans,
Letter of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 12. MISCELLANEOUS

12.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 12.1, or at such other address as such party may specify by written
notice to the other parties hereto; provided, that, in the case of a notice or
other communication given pursuant to clause (a) or (b) above, if such notice or
other communication is not delivered or transmitted during the normal business
hours of the recipient, such notice or communication shall be deemed to be
effective on the next Business Day for the recipient.

 

66



--------------------------------------------------------------------------------

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2 Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by the Borrower and the commencement of remedies
described in Section 10.2, each Lender and each of its Affiliates is authorized
at any time and from time to time, without presentment, demand, protest or other
notice of any kind (all of which rights being hereby expressly waived), to
set-off and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Lender (including,
without limitation branches, agencies or Affiliates of such Lender wherever
located) to or for the credit or the account of the Borrower against obligations
and liabilities of the Borrower to the Lenders hereunder, under the Notes, the
other Credit Documents or otherwise, irrespective of whether the Administrative
Agent or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Borrower hereby
agrees that any Person purchasing a participation in the Loans and Commitments
to it hereunder pursuant to Section 11.3(c) may exercise all rights of set-off
with respect to its participation interest as fully as if such Person were a
Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by the
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3 Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests hereunder (except as permitted by Section 9.2) without prior
written consent of the Lenders; and provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in this Section 12.3.

 

67



--------------------------------------------------------------------------------

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Commitment); provided, however, that:

(i) each such assignment shall be to an Eligible Assignee;

(ii) each of (A) the Administrative Agent (other than in the case of an Eligible
Assignee that is a Lender) and (B) the Issuing Lenders, shall have provided its
written consent (not to be unreasonably withheld or delayed);

(iii) To the extent required in the definition of “Eligible Assignee,” the
Borrower shall have provided its written consent (not to be unreasonably
withheld or delayed) which consent shall not be required during the existence of
a Default or Event of Default; provided, however, that the Borrower shall be
deemed to have consented to any proposed assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;

(iv) any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment or Loan being
assigned by such Lender) or an integral multiple of $1,000,000 in excess
thereof;

(v) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

(vi) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000; and

(vii) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
State thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of taxes in
accordance with Section 4.4.

 

68



--------------------------------------------------------------------------------

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (G) such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender; and
(H) such assignee represents and warrants that it does not bear a relationship
to the Borrower described in Section 108(e)(4) of the Code (provided that such
representation shall not be required where the Administrative Agent has been
made aware of such relationship existing between the assignee and the Borrower
and has given its consent to such assignment pursuant to Section 12.3(b)(vii)).

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender from time to
time by the Borrower (collectively, the “Registers”). The entries in the
Registers shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the relevant Register as a Lender
hereunder for all purposes of this Credit Agreement. The Registers shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

69



--------------------------------------------------------------------------------

(d) Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(e) Participations. Each Lender may, on or after the delivery of notice to the
Borrower, sell, transfer, grant or assign participations in all or any part of
such Lender’s interests and obligations hereunder; provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the participant shall not constitute a Lender
hereunder, (ii) no Lender shall grant to any such participant rights to approve
any amendment or waiver relating to the Credit Documents, except to the extent
any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Loans in which the participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in respect of any Loans in which the participant
is participating, (iii) such selling Lender shall deliver notice to the Borrower
of any sub-participations by the participant (except to an Affiliate, parent
company or Affiliate of a parent company of the participant) and (iv) without
the prior written consent of the Administration Agent, no participation shall be
sold to a prospective participant that bears a relationship to the Borrower
described in Section 108(e)(4) of the Code. In the case of any such
participation and notwithstanding the foregoing, (i) the participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation in a manner consistent with this Section 12.3(e)), (ii) the
Borrower, the Administrative Agent and the other Lenders shall be entitled to
deal solely with the Lender who has sold a participation with respect to all
matters arising under this Credit Agreement, and (iii) all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that such participant shall be entitled to
receive additional amounts under Section 4 to the same extent that the Lender
from which such participant acquired its participation would be entitled to the
benefit of such cost protection provisions.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower (solely for tax purposes), shall maintain a
register for the recordation of the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Credit Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement.

 

70



--------------------------------------------------------------------------------

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred.

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank or other central
bank having jurisdiction over such Lender as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank or
such other central bank having jurisdiction over such Lender. No such assignment
shall release the assigning Lender from its obligations hereunder.

(h) Information. Any Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5 Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent and the Joint Lead Arrangers in connection with
the negotiation, preparation, execution and delivery of this Credit Agreement
and the other Credit Documents and the documents and instruments referred to
therein (including, without limitation, the reasonable fees and expenses of
outside legal counsel to the Administrative Agent and the Joint Lead Arrangers)
and any amendment, waiver or consent relating hereto and thereto including, but
not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Borrower under this Credit Agreement and (ii) of the
Administrative Agent and the Lenders in connection with enforcement of the
Credit Documents and the documents and instruments referred to therein
(including, without limitation, in connection with any such enforcement, the
reasonable fees and

 

71



--------------------------------------------------------------------------------

disbursements of outside counsel for the Administrative Agent and each of the
Lenders) against the Borrower; and (b) indemnify the Administrative Agent, the
Joint Lead Arrangers, each Issuing Lender and each Lender and its Affiliates,
their respective officers, directors, employees, representatives and agents from
and hold each of them harmless against any and all losses, liabilities, claims,
damages or reasonable expenses incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not the Administrative Agent, the
Joint Lead Arrangers, any Issuing Lender or any Lender or its Affiliates is a
party thereto, or whether or not such investigation, litigation or other
proceeding was initiated by the Borrower, its Affiliates or any other party,
other than in the case of any investigation, litigation or other proceeding
initiated by the Borrower in connection with a material breach of obligations
(as determined by a court of competent jurisdiction) by the Administrative
Agent, the Joint Lead Arrangers, any Issuing Lender or any Lender hereunder)
related to the entering into of this Credit Agreement, any Credit Document, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, any Loans
or Letter of Credit or the use of proceeds therefrom (including other extensions
of credit or the refusal of the Issuing Lender to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit) or the
consummation of any other transactions contemplated in any Credit Document by
the Borrower, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross negligence
or willful misconduct on the part of the Person to be indemnified, in each case,
as determined by a court of competent jurisdiction).

12.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document (other than Letters
of Credit as provided herein) nor any of the terms hereof or thereof may be
amended, changed, waived, discharged or terminated unless such amendment,
change, waiver, discharge or termination is in writing and signed by the
Required Lenders and the Borrower; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

(a) extend the Maturity Date or the Commitment Period;

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation;

(d) increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

 

72



--------------------------------------------------------------------------------

(e) release the Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 10.3, 11.7, 12.2, 12.3, 12.5 or 12.9(b);

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders or other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any provision hereof; or

(h) release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, (i) any provision of any Letter of Credit or any L/C
Obligation shall not be amended, modified or waived without the written consent
of the affected Issuing Lender and (ii) the Maximum L/C Commitment of an Issuing
Lender may be amended without the consent of the Required Lenders but only with
the consent of such affected Issuing Lender.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent, and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lenders without the prior written consent of
the Administrative Agent or the Issuing Lenders, as the case may be.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

In the event any proposed amendment or waiver of the terms of this Credit
Agreement or any other Credit Document requires the consent of all Lenders or of
all Lenders directly affected thereby, and such proposed amendment or waiver is
approved by Required Lenders, the Borrower may, in its sole discretion, require
any Lender that has failed to consent to such proposed amendment or waiver (the
“Non-Consenting Lender”) to transfer and assign its interests, rights and
obligations under this Credit Agreement in a manner consistent with the terms
and conditions of Section 4.5 to an Eligible Assignee that shall assume such
assigned obligations; provided, however, that the Borrower shall have given
written notice to the Administrative Agent in the case of an assignee that is
not a Lender. The Borrower shall not be permitted to require a Non-Consenting
Lender to assign any part of its interests, rights and obligations under this
Credit Agreement pursuant to this Section 12.6 unless the Borrower has notified
such Non-Consenting Lender of its intention to require the assignment thereof at
least ten days prior to the proposed assignment date.

 

73



--------------------------------------------------------------------------------

12.7 Counterparts; Telecopy; Electronic Delivery.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile or other
electronic means (including by e-mail with a “pdf” copy thereof attached
thereto) shall be effective as an original and shall constitute a representation
that an original will be delivered.

12.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9 Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a) no Facility Fees shall accrue on the unfunded portion of any Commitment of
any Defaulting Lender pursuant to Section 3.4(a)(i).

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 12.6), provided that any waiver, amendment or
modification requiring the consent of each affected Lender pursuant to
Section 12.6(a)-(d) or any waiver, amendment or modification of this
Section 12.9(b) shall require the consent of such Defaulting Lender if such
Defaulting Lender would be directly adversely affected thereby.

(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages, but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Obligations does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) no Default or Event
of Default has occurred and is continuing at the time such Lender becomes a
Defaulting Lender and its L/C Obligation is reallocated;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower for whom a Letter of Credit was issued
shall within one Business Day following notice by the Administrative Agent
(which notice shall be promptly delivered by the Administrative Agent upon the
failure of the reallocation in

 

74



--------------------------------------------------------------------------------

clause (i) above to be fully effected) cash collateralize such Defaulting
Lender’s L/C Obligation as to such Letter of Credit (after giving effect to any
partial reallocation pursuant to clause (i) above), which cash collateral shall
be deposited into a cash collateral account in the name of and under the control
of the Administrative Agent, in accordance with the procedures set forth in
Section 5.9 for so long as such L/C Obligation is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligation pursuant to this Section 12.9(c), the Borrower shall not
be required to pay any Letter of Credit Fees to such Defaulting Lender with
respect to such Defaulting Lender’s L/C Obligation during the period such
Defaulting Lender’s L/C Obligation are cash collateralized;

(iv) if the L/C Obligation of the non-Defaulting Lenders is reallocated pursuant
to Section 12.9(c), then the fees payable to the Lenders pursuant to Section 5.3
shall be adjusted in accordance with such non-Defaulting Lenders’ Commitment
Percentage; and

(v) if any Defaulting Lender’s L/C Obligation is neither cash collateralized nor
reallocated pursuant to this Section 2.19(c), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Obligation) and Letter of Credit Fees payable with respect
to such Defaulting Lender’s L/C Obligation shall be payable to the
Administrative Agent as cash collateral until such L/C Obligation is cash
collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 12.9(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 12.9(c)(i) (and
Defaulting Lenders shall not participate therein).

(e) except as otherwise provided in this Credit Agreement, any amount payable to
or for the account of any Defaulting Lender in its capacity as a Lender
hereunder (whether on account of principal, interest, fees or otherwise, and
including any amounts payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law,
(A) be applied, at such time or times as may be determined by the Administrative
Agent, (1) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (2) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lenders in respect of
such Defaulting Lender’s participations in Letters of Credit, (3) third, to cash
collateralize participation obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and (4) fourth, to the funding of such Defaulting
Lender’s Commitment Percentage of any Loans in respect of which such Defaulting
Lender shall have

 

75



--------------------------------------------------------------------------------

failed to fund such share as required hereunder, (B) to the extent not applied
as aforesaid, be held, if so determined by the Administrative Agent, as cash
collateral for funding obligations of such Defaulting Lender in respect of
future Loans hereunder, (C) to the extent not applied or held as aforesaid, be
applied, pro rata, to the payment of any amounts owing to the Borrower or any
non-Defaulting Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any non-Defaulting Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations hereunder and (D) to the extent not applied or held as aforesaid, be
distributed to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

(f) The Borrower may, in its sole discretion, require any Defaulting Lender to
transfer and assign its interests, rights and obligations under this Credit
Agreement in a manner consistent with the terms and conditions of Section 4.5
(but at the expense of such Defaulting Lender) to an Eligible Assignee that
shall assume such assigned obligations; provided, however, that the Borrower
shall have given written notice to the Administrative Agent in the case of an
assignee that is not a Lender. The Borrower shall not be permitted to require a
Defaulting Lender to assign any part of its interests, rights and obligations
under this Credit Agreement pursuant to this Section 10.(f) unless the Borrower
has notified such Defaulting Lender of their intention to require the assignment
thereof at least ten days prior to the proposed assignment date.

(g) In the event that the Administrative Agent, the Borrower and the Issuing
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Commitment Percentage.

12.10 Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein, the agreements contained in Sections 4.1(c),
4.2, 4.3 and 4.4 and all representations and warranties made herein shall
survive the execution and delivery of this Credit Agreement, the making of the
Loans, and the repayment of the Loans and other obligations and the termination
of the Commitments hereunder.

12.11 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower irrevocably consents to the service of process out of any competent
court in any action or proceeding brought in connection with this Credit
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address for notices pursuant to Section 12.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law.

 

76



--------------------------------------------------------------------------------

12.12 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15 Binding Effect.

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 6.1 have been satisfied or waived by the Lenders
and this Credit Agreement shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have received copies
(telefaxed or otherwise) which, when taken together, bear the signatures of each
Lender, and thereafter this Credit Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and permitted assigns.

12.16 Submission to Jurisdiction.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against the
Borrower or its properties in the courts of any jurisdiction. The Borrower
hereby irrevocably and

 

77



--------------------------------------------------------------------------------

unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Credit
Agreement in any court referred to above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Borrower also hereby irrevocably and unconditionally waives any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

12.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by the Borrower
pursuant to this Credit Agreement that is designated by the Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates and other
parties hereto, (b) subject to an agreement to comply with the provisions of
this Section 12.17 (or terms substantially consistent with and no less
restrictive than this Section 12.17), to (i) any actual or prospective Assignee
or participant, (ii) credit insurance providers requiring access to such
information in connection with credit insurance issued for the benefit of such
Lender, and (iii) any contractual counterparties (or the professional advisors
thereto) to any swap, derivative or securitization transaction relating directly
to obligations of parties under this Credit Agreement, (c) to its employees,
directors, agents, attorneys and accountants or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority or any
self-regulatory organization claiming jurisdiction or oversight over the
Administrative Agent or such Lender or any of their respective affiliates,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any requirement of law, (f) if required to
do so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document,
(j) market data collectors, league table providers and similar service providers
to the lending industry, such information to consist of deal terms and other
information customarily provided by arrangers to league table providers or found
in Gold Sheets and similar industry publications, and (k) with the written
consent of the Borrower.

12.18 Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrower, the option to fund all or any part of any
Loan that such Granting Lender would otherwise be obligated to fund pursuant to
this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Administrative Agent and the Lenders shall not be

 

78



--------------------------------------------------------------------------------

obligated to deal with an SPV, but may limit their communications and other
dealings relevant to such SPV to the applicable Granting Lender. The funding of
a Loan by an SPV hereunder shall utilize the Revolving Loan Commitment of the
Granting Lender to the same extent that, and as if, such Loan were funded by
such Granting Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Credit Agreement
(and any related documents) and to exercise on such SPV’s behalf, all of such
SPV’s voting rights under this Credit Agreement. No additional Note shall be
required to evidence the Loans or portion thereof made by an SPV; and the
related Granting Lender shall be deemed to hold its Note as agent for such SPV
to the extent of the Loans or portion thereof funded by such SPV. In addition,
any payments for the account of any SPV shall be paid to its Granting Lender as
agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.17 may not be amended without the written consent of any
Granting Lender affected thereby.

12.19 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

79



--------------------------------------------------------------------------------

12.20 No Fiduciary Duty

The Borrower agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary, agency relationship or other similar duty between
any Credit Party and its Affiliates, on the one hand, and the Borrower, its
stockholders or its affiliates on the other with respect to the transactions
contemplated hereby (irrespective of whether any Credit Party or its Affiliates
has advised, is currently advising or will advise the Borrower on other
unrelated matters), or any other obligation by a Credit Party or its Affiliates
to the Borrower, its stockholders or its affiliates, except the obligations
expressly set forth in the Credit Documents. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
the transactions contemplated hereby or the process leading thereto. Each Credit
Party and their respective Affiliates may have economic interests that conflict
with those of the Borrower, its stockholders, and/or their respective
Affiliates.

12.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

DOMINION ENERGY MIDSTREAM PARTNERS, LP By: DOMINION ENERGY MIDSTREAM GP, LLC,
its General Partner By:  

/s/ James R. Chapman

Name:   James R. Chapman

Title:

 

Senior Vice President – Mergers &

Acquisitions and Treasurer

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Juan Javellana

Name:   Juan Javellana Title:   Executive Director

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Juan Javellana

Name:   Juan Javellana Title:   Executive Director MIZUHO BANK, LTD., as an
Issuing Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory MIZUHO BANK, LTD., as a Lender By:
 

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory Bank of America, N.A., as a Lender
By:  

/s/ Tyler Ellis

Name:   Tyler Ellis Title:   Director THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Nick Giarratano

Name:   Nick Giarratano Title:   Director

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Frederick W. Price

Name:   Frederick W. Price Title:   Managing Director The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Sherwin Brandford

Name:   Sherwin Brandford Title:   Director CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ Szymon Ordys

Name:   Szymon Ordys Title:   Authorized Signatory U.S. Bank National
Association, as a Lender By:  

/s/ Michael E. Temnick

Name:   Michael E. Temnick Title:   Vice President BARCLAYS BANK PLC, as a
Lender By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Denis O’Meara

Name:   Denis O’Meara Title:   Managing Director By:  

/s/ Theodore Sheen

Name:   Theodore Sheen Title:   Director Citibank, N.A., as a Lender By:  

/s/ Amit Vasani

Name:   Amit Vasani Title:   Vice President DEUTSCHE BANK AG NEW YORK BRANCH, as
a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President GOLDMAN SACHS BANK USA, as a
Lender By:  

/s/ Josh Rosenthal

Name:   Josh Rosenthal Title:   Authorized Signatory

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Vice President ROYAL BANK OF CANADA, as a Lender
By:  

/s/ Frank Lambrinos

Name:   Frank Lambrinos Title:   Authorized Signatory Sumitomo Mitsui Banking
Corporation, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director SunTrust Bank, as a Lender
By:  

/s/ Nina Johnson

Name:   Nina Johnson Title:   Director THE TORONTO-DOMINION BANK, NEW YORK
BRANCH, as a Lender By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sukanya V. Raj

Name:   Sukanya V. Raj Title:   Senior Vice President BRANCH BANKING AND TRUST
COMPANY, as a Lender By:  

/s/ John K. Perez

Name:   John K. Perez Title:   Senior Vice President PNC Bank, National
Association, as a Lender By:  

/s/ Thomas E. Redmond

Name:   Thomas E. Redmond Title:   Managing Director

[REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

Leverage-Based Pricing Grid

 

               Applicable Percentage

Category

  

Borrower’s Leverage Ratio

   Facility Fee for the
Facilities    Base Rate
Loans    Eurodollar
Loans

1

   < 2.75:1.00    17.5 bps    7.5 bps    107.5 bps

2

   > 2.75:1.00 but < 3.50:1.00    20.0 bps    17.5 bps    117.5 bps

3

   > 3.50:1.00 but < 4.25:1.00    22.5 bps    40.0 bps    140.0 bps

4

   > 4.25:1.00    27.5 bps    60.0 bps    160.0 bps



--------------------------------------------------------------------------------

ANNEX B

Ratings-Based Pricing Grid

 

               Applicable Percentage

Category

  

Senior Unsecured Debt Rating by S&P / Moody’s / Fitch

   Facility Fee for the
Facilities    Base Rate
Loans    Eurodollar
Loans

1

   A- / A3 / A- or higher    9.0 bps    0.00 bps    91.0 bps

2

   BBB+ / Baa1 / BBB+    12.0 bps    0.05 bps    100.5 bps

3

   BBB / Baa2 / BBB    15.0 bps    10.00 bps    110.0 bps

4

   BBB- / Baa3 / BBB-    17.5 bps    32.50 bps    132.5 bps

5

   BB+ / Ba1 / BB+ Or lower    22.5 bps    52.50 bps    152.5 bps

Notwithstanding the foregoing, if at any time there is a split in Ratings
between S&P, Moody’s and Fitch and (i) two Ratings are equal and higher than the
third, the higher Rating will apply, (ii) two Ratings are equal and lower than
the third, the lower Rating will apply or (iii) no Ratings are equal, the
intermediate Rating will apply. In the event that the Borrower shall maintain
Ratings from only two of S&P, Moody’s and Fitch and the Borrower is split-rated
and (x) the Ratings differential is one level, the higher Rating will apply and
(y) the Ratings differential is two levels or more, the level one level lower
than the higher Rating will apply.

The Applicable Percentage for the Facility Fees payable by the Borrower shall be
determined in accordance with the appropriate applicable percentages from time
to time, as shown above, based on the Ratings of the Borrower at such time, as
published by S&P, Moody’s and Fitch. The credit rating in effect on any date for
the purposes of this Annex is that in effect at the close of business on such
date. The Borrower shall at all times maintain a Rating from at least two of
S&P, Moody’s and Fitch. If at any time the Borrower does not have a Rating from
at least two of S&P, Moody’s and Fitch, the Applicable Percentages shall be set
at Pricing Level 5.



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Lender

   Commitment      Commitment
Percentage
(rounded to
nearest
1/100%)     Maximum L/C
Commitment  

JPMorgan Chase Bank, N.A.

   $ 26,250,000.01        5.25 %   

Mizuho Bank, Ltd.

   $ 26,250,000.01        5.25 %    $ 50,000,000  

Bank of America, N.A.

   $ 26,250,000.00        5.25 %   

The Bank of Nova Scotia

   $ 26,250,000.00        5.25 %   

Wells Fargo Bank, N.A.

   $ 26,250,000.00        5.25 %   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 26,250,000.00        5.25 %   

Credit Suisse AG, Cayman Islands Branch

   $ 26,250,000.00        5.25 %   

U.S. Bank National Association

   $ 26,250,000.00        5.25 %   

Barclays Bank PLC

   $ 26,250,000.00        5.25 %   

BNP Paribas

   $ 26,250,000.00        5.25 %   

Citibank, N.A.

   $ 26,250,000.00        5.25 %   

Deutsche Bank AG New York Branch

   $ 26,250,000.00        5.25 %   

Goldman Sachs Bank USA

   $ 26,250,000.00        5.25 %   

Morgan Stanley Senior Funding, Inc.

   $ 26,250,000.00        5.25 %   

Royal Bank of Canada

   $ 26,250,000.00        5.25 %   

Sumitomo Mitsui Banking Corporation

   $ 26,250,000.00        5.25 %   

SunTrust Bank

   $ 26,250,000.00        5.25 %   

The Toronto-Dominion Bank, New York Branch

   $ 26,250,000.00        5.25 %   

KeyBank National Association

   $ 9,166,666.66        1.83 %   

Branch Banking and Trust Company

   $ 9,166,666.66        1.83 %   

PNC Bank, National Association

   $ 9,166,666.66        1.83 %      

 

 

    

 

 

   

 

 

 

TOTAL:

   $ 500,000,000.00        100.00 %    $ 50,000,000.00     

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 7.17

SUBSIDIARIES OF THE BORROWER

 

Subsidiary

  

Jurisdiction of Organization

  

Borrower’s Ownership Share

Cove Point GP Holding Company, LLC    Delaware    100% membership interest
(directly held by the Borrower) Dominion Energy Cove Point LNG, LP    Delaware
   100% preferred equity interest and general partner interest (indirectly held
by the Borrower via Cove Point GP Holding Company, LLC) Dominion Energy Carolina
Gas Transmission, LLC    South Carolina    100% membership interest (directly
held by the Borrower) Iroquois GP Holding Company, LLC    Delaware    100%
membership interest (directly held by the Borrower) Dominion Energy Questar
Pipeline, LLC    Utah    100% membership interest (directly held by the
Borrower) Questar Field Services, LLC    Utah    100% membership interest
(indirectly held by the Borrower via Dominion Energy Questar Pipeline, LLC)
Dominion Energy Overthrust Pipeline, LLC    Utah    100% membership interest
(indirectly held by the Borrower via Dominion Energy Questar Pipeline, LLC)
Questar White River Hub, LLC    Utah    100% membership interest (indirectly
held by the Borrower via Dominion Energy Questar Pipeline, LLC)



--------------------------------------------------------------------------------

Schedule 12.1

NOTICES

Borrower

Dominion Energy Midstream Partners LP

120 Tredegar Street

Richmond, Virginia 23219

Attn: James R. Chapman

Telephone: 804-819-2181

Fax: 804-819-2211

with a copy to:

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, Virginia 23219

Attn: Russell J. Singer, Esq.

Telephone: 804-819-2389

Fax: 804-819-2202

Administrative Agent

JPMorgan Chase Bank, NA

Floor 3, Stanton Christiana Road, Ops 2

Newark, DE 19713

Attn: Nicholas Fattori

Telephone: 302-552-0588

Fax: 302-634-1417

with a copy to:

JPMorgan Chase Bank, NA

383 Madison Avenue

24th Floor

New York, New NY

Attn: Brad Alvarez

Telephone: 212-270-9618

Fax: 212-270-5100



--------------------------------------------------------------------------------

Exhibit 2.2(a)

FORM OF NOTICE OF BORROWING

Pursuant to subsection 6.2(a) of the Revolving Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of March 20, 2018, among Dominion Energy Midstream Partners, LP (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto, the undersigned hereby
delivers this Notice of Borrowing.

The Borrower hereby requests that a [Eurodollar Revolving/ Base Rate] Loan be
made in the aggregate principal amount of                      on
                         , 201     [with an Interest Period of          [days]
[months]].

The undersigned hereby certifies as follows:

(a) The representations and warranties made by the Borrower in or pursuant to
the Credit Agreement are true and correct in all material respects on and as of
the date hereof with the same effect as if made on the date hereof (or, if any
such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and the Borrower hereby certifies that
the proceeds of this Loan will be used to provide credit support for the
Borrower’s commercial paper, for working capital of the Borrower and its
Subsidiaries, and/or for other general corporate purposes; [; provided that the
representations and warranties set forth in (x) clause (ii) of the second
paragraph of Section 7.6 of the Credit Agreement and (y) Section 7.9 of the
Credit Agreement need not be true and correct as a condition to any borrowing
utilized by the Borrower]1; and

(b) No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Loans and other extensions of credit
requested to be made on such date.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such borrowings as if then made.

Please transfer by wire the proceeds of the borrowing as directed by the
Borrower on the attached Schedule 1.

 

1  Include with any Notice of Borrowing delivered after the Closing Date.



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by an
authorized officer of the General Partner of the Borrower this          day of
                    , 201    .

 

DOMINION ENERGY MIDSTREAM PARTNERS, LP By: DOMINION ENERGY MIDSTREAM GP, LLC,
its General Partner By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to subsection 2.2(c) of the Revolving Credit Agreement, dated as of
March 20, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dominion Energy Midstream Partners, LP, a
Delaware limited partnership (the “Borrower”), the several banks and other
financial institutions from time to time parties to this Agreement (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto, this represents the Borrower’s request to convert or
continue Revolving Loans as follows:

 

  1 Date of conversion/continuation:                             

 

  2. Amount of Revolving Loans being converted/continued:
$                            

 

  3. Type of Revolving Loans being converted/continued:

 

  ☐ a.        Eurodollar Revolving Loans

 

  ☐ b.        Base Rate Loans

 

  4. Nature of conversion/continuation:

 

  ☐ a.        Conversion of Base Rate Loans to Eurodollar Revolving Loans

 

  ☐ b.        Conversion of Eurodollar Revolving Loans to Base Rate Loans

 

  ☐ c.        Continuation of Eurodollar Revolving Loans as such

 

  5. Interest Periods:

If Revolving Loans are being continued as or converted to Eurodollar Revolving
Loans, the duration of the new Interest Period that commences on the conversion/
continuation date:                              days/month(s)

In the case of a conversion to or continuation of Eurodollar Revolving Loans,
the undersigned officer, to the best of his or her knowledge, on behalf of the
Borrower, certifies that no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.



--------------------------------------------------------------------------------

DATED:   

DOMINION ENERGY MIDSTREAM PARTNERS, LP

 

By: DOMINION ENERGY MIDSTREAM GP, LLC,

its General Partner

   By:  

 

    

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 2.7(a)

FORM OF REVOLVING LOAN NOTE

 

$                      

New York, New York

 

______ __, ____

FOR VALUE RECEIVED, the undersigned, Dominion Energy Midstream Partners, LP, a
Delaware limited partnership (the “Borrower”), hereby unconditionally promises
to pay on the Maturity Date to the order of                 (the “Lender”) at
the office of JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York,
New York, 10017, in lawful money of the United States of America and in
immediately available funds, the lesser of (a)                      DOLLARS
($            ) and (b) the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the undersigned pursuant to subsection 2.1 of the
Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates per annum and on the dates specified in
subsection 3.1 of the Credit Agreement, until paid in full (both before and
after judgment to the extent permitted by law). The holder of this Revolving
Loan Note is hereby authorized to endorse the date, amount, type, interest rate
and duration of each Revolving Loan made or converted by the Lender to the
undersigned, the date and amount of each repayment of principal thereof, and, in
the case of Eurodollar Revolving Loans, the Interest Period with respect
thereto, on the schedules annexed hereto and made a part hereof, or on a
continuation thereof which shall be attached hereto and made a part hereof,
which endorsement shall constitute prima facie evidence of the accuracy of the
information so endorsed; provided, however, that failure by any holder to make
any such recordation on such schedules or continuation thereof shall not in any
manner affect any of the obligations of the undersigned to make payments of
principal and interest in accordance with the terms of this Revolving Loan Note
and the Credit Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Revolving Credit Agreement dated as of March 20, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions from time to time
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto, is entitled to the benefits thereof and is subject
to optional and mandatory prepayment in whole or in part as provided therein.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default with respect to
the undersigned specified in the Credit Agreement, all amounts then remaining
unpaid on this Revolving Loan Note shall become, or may be declared to be,
immediately due and payable as provided therein.

This Revolving Loan Note shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

DOMINION ENERGY MIDSTREAM PARTNERS, LP

 

By: DOMINION ENERGY MIDSTREAM GP, LLC, its General Partner

By:      

Name:

Title:

 

2



--------------------------------------------------------------------------------

Schedule I to

Revolving

Loan Note

BASE RATE LOANS AND CONVERSIONS AND

REPAYMENTS OF PRINCIPAL

 

Date                    

  

Amount of

Base Rate Loans

  

Amount of

Base Rate Loans
Converted into

Eurodollar

Revolving Loans

  

Amount of
Eurodollar
Revolving Loans
Converted into
Base Rate Loans

  

Amount of

Principal Repaid

  

Unpaid Principal
Balance

  

Notation

Made by

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Schedule II to

Revolving

Loan Note

EURODOLLAR REVOLVING LOANS AND CONVERSIONS

AND REPAYMENTS OF PRINCIPAL

 

Date

  

Amount of
Eurodollar
Revolving Loans

  

Interest Period

  

Amount of Base
Rates Loans
Converted into
Eurodollar
Revolving Loans

  

Amount of
Eurodollar
Revolving Loans
Converted into
Base Rate Loans

  

Amount of
Principal Repaid

  

Unpaid

Principal

Balance

  

Notation

Made by

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Exhibit 2.8(a)

FORM OF EXTENSION OF MATURITY DATE REQUEST

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 20, 2018,
among the undersigned, the lenders from time to time parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Mizuho Bank, Ltd., Bank of America,
N.A., The Bank of Nova Scotia and Wells Fargo Bank, N.A., as Syndication Agents
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein as therein
defined.

The undersigned hereby represents and warrants that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by the Borrower in or pursuant to the Credit
Documents are true and correct in all material respects on and as of the date
hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

This is an Extension of Maturity Date Request pursuant to Section 2.8(a) of the
Credit Agreement requesting an extension of the Maturity Date to [INSERT
REQUESTED MATURITY DATE]. Please transmit a copy of this Extension of Maturity
Date Request to each of the Lenders.



--------------------------------------------------------------------------------

DOMINION ENERGY MIDSTREAM PARTNERS, LP

By: DOMINION ENERGY MIDSTREAM GP, LLC,

its General Partner

By:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit 2.8(b)

FORM OF EXTENSION OF MATURITY DATE CERTIFICATE

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of March 20, 2018,
among the undersigned, the lenders from time to time parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Mizuho Bank, Ltd., Bank of America,
N.A., The Bank of Nova Scotia and Wells Fargo Bank, N.A., as Syndication Agents
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein as therein
defined.

The undersigned hereby represents and warrants that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by the Borrower in or pursuant to the Credit
Documents are true and correct in all material respects on and as of the date
hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date)

This is an Extension of Maturity Date Certificate required to be furnished
pursuant to Section 2.8(b) of the Credit Agreement in connection with the
extension of the Maturity Date to [INSERT REQUESTED MATURITY DATE].



--------------------------------------------------------------------------------

DOMINION ENERGY MIDSTREAM PARTNERS, LP

By: DOMINION ENERGY MIDSTREAM GP, LLC,

its General Partner

By:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit 6.1(c)

FORM OF CLOSING CERTIFICATE

March 20, 2018

Pursuant to Section 6.1(c) of the Revolving Credit Agreement dated as of
March 20, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dominion Energy Midstream Partners, LP (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents party thereto, the undersigned [Assistant Treasurer] of
Dominion Energy Midstream GP, LLC, the General Partner of the Borrower (the
“General Partner”), on behalf of the Borrower (solely in his or her capacity as
such and not personally), hereby certifies as follows:

1. The representations and warranties made by the Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date;

2. The conditions precedent set forth in Section 6.1 of the Credit Agreement
have been satisfied;

3. On the date hereof, no Default or Event of Default has occurred;

4.                              is the duly elected and qualified [Assistant]
Secretary of the General Partner, and the signature set forth on the signature
line for such officer below is such officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of the General Partner, hereby
certifies as follows:

5. The Borrower is a limited partnership, duly organized and validly existing
and in good standing under the laws of the State of Delaware;

6. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the General Partner authorizing (i) the execution, delivery and
performance of the Credit Agreement and (ii) the borrowings contemplated
thereunder; such resolutions have not in any way been amended, modified, revoked
or rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; and such
resolutions are the only limited partnership proceedings of the Borrower now in
force relating to or affecting the matters referred to therein; attached hereto
as Exhibit B is a true and complete copy of the Limited Partnership Agreement of
the Borrower as in effect on the date hereof; and attached hereto as Exhibit C
is a true and complete copy of the certificate of limited partnership of the
Borrower as in effect on the date hereof; and attached hereto as Exhibit D is a
certified copy of the Borrower’s good standing certificate or its equivalent.



--------------------------------------------------------------------------------

7. All governmental, shareholder and third party consents (including Securities
and Exchange Commission clearance) and approvals necessary or desirable in
connection with the transactions contemplated hereby have been received and are
in full force and effect, and no condition or requirement of law exists which
could reasonably be likely to restrain, prevent or impose any material adverse
condition on the transactions contemplated by the Credit Agreement.

8. The following persons are now duly elected and qualified officers of the
General Partner, holding the offices indicated next to their respective names
below, and such officers hold such offices with the General Partner on the date
hereof, and the signatures appearing opposite their respective names below are
the true and genuine signatures of such officers, and each of such officers is
an authorized signatory of the General Partner and is duly authorized to execute
and deliver on behalf of the General Partner, as general partner of Borrower,
any and all notes, notices, documents, statements and papers under and relating
to the Credit Agreement, and otherwise to act as an authorized signatory of the
General Partner, as general partner of Borrower, under the Credit Documents and
all other documents to be executed in connection therewith for all purposes:

 

Name

  

Office

  

Signature

     

 

     

 

[remainder of the page left blank intentionally]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first above written.

 

By:   

 

      By:   

 

  

Name:

Title: [Assistant Treasurer]

        

Name:

Title: [Assistant Secretary]

Date                                 

 

3



--------------------------------------------------------------------------------

Exhibit 6.1(f)

FORM OF LEGAL OPINIONS

[separately provided]



--------------------------------------------------------------------------------

Exhibit 8.1(c)

FORM OF OFFICER’S CERTIFICATE

                                              , 201        

This certificate is provided pursuant to Section 8.1(c) of the Revolving Credit
Agreement, dated as of March 20, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dominion Energy
Midstream Partners, LP, the several banks and other financial institutions from
time to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned officer of Dominion Energy Midstream GP, LLC, the General
Partner of the Borrower (the “General Partner”), on behalf of the Borrower
(solely in his or her capacity as such and not personally), hereby certifies
that [he/she] is the [Chief Financial Officer][Treasurer] of the General
Partner, and that as such [he/she] is authorized to execute this certificate
required to be furnished pursuant to subsection 8.1(c) of the Credit Agreement,
and further certifies that:

 

  (a) Attached hereto is a copy of the financial statements of the Borrower
required to be delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit
Agreement.

 

  (b) The financial statements attached hereto are complete and correct in all
material respects and were prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein.

 

  (c) The undersigned has no knowledge of any Default or Event of Default.

 

  (d) The Borrower has complied with the financial covenants set forth in
Section 8.11 of the Credit Agreement, as supported by the following calculation
(all amounts are as of [insert date]):



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 12.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the Revolving Credit Agreement, dated as of March 20, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dominion Energy Midstream Partners, LP, the several banks and
other financial institutions from time to time parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. This Assignment Agreement, between the
Assignor (as set forth on Schedule 1 hereto and made a part hereof) and the
Assignee (as set forth on Schedule 1 hereto and made a part hereof) is dated as
of the Effective Date (as set forth on Schedule 1 hereto and made a part hereof,
the “Effective Date”).

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a [        ]% interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement respecting those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1 (the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1; provided, however, it is expressly understood and agreed
that (i) the Assignor is not assigning to the Assignee and the Assignor shall
retain (A) all of the Assignor’s rights under subsection 4.3 of the Credit
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Effective Date, including, without limitation, the rights to
indemnification and to reimbursement for taxes, costs and expenses and (B) any
and all amounts paid to the Assignor prior to the Effective Date and (ii) both
Assignor and Assignee shall be entitled to the benefits of subsection 12.5 of
the Credit Agreement.

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of their subsidiaries or any other obligor or the performance or
observance by the Borrower, any of their subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto; and (iii) attaches the Revolving Loan Note held by it evidencing the
Assigned Facilities and requests that the Administrative Agent exchange such
Revolving Loan Note for a new Revolving Loan Note payable to the Assignor (if
the Assignor has retained any interest in the Assigned Facility) and a new
Revolving Loan Note payable to the Assignee in the respective amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).



--------------------------------------------------------------------------------

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment Agreement; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other person which has become a Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; (v) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 4.4(d) of the Credit Agreement to deliver the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement, or such other documents as
are necessary to indicate that all such payments are subject to such tax at a
rate reduced by an applicable tax treaty and (vi) represents and warrants that
it does not bear a relationship to the Borrower described in Section 108(e)(4)
of the Code (provided that such representation shall not be required where the
Administrative Agent has been made aware of such relationship existing between
the assignee and the Borrower and has given its consent to such assignment
pursuant to Section 12.3(b)(vii) of the Credit Agreement).

4. Following the execution of this Assignment Agreement, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 12.3(b) of the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of acceptance and recording by the Administrative Agent of the executed
Assignment Agreement).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

7. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers on Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1 to Assignment Agreement

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

A.Revolving Loans

  

Principal

Amount Assigned

  

Commitment Percentage Assigned (to at least

fifteen decimals) (shown as a percentage of

aggregate principal amount of all Lenders)

 

[Name of Assignee] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

     [Name of Assignor]        By:  

 

        

Name:

Title:

Accepted and Consented to:      Accepted and Consented to:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

    

[                    ]

as Issuing Lender

By:  

 

     By:  

 

 

Name:

Title:

    

Name:

Title:

     Accepted and Consented to:     

[                    ]

as Issuing Lender

       By:  

 

      

Name:

Title:



--------------------------------------------------------------------------------

Consented To:

 

DOMINION ENERGY MIDSTREAM PARTNERS, LP

as Borrower

 

By: DOMINION ENERGY MIDSTREAM GP, LLC,

its General Partner

 

By:  

 

 

Name:

Title:

 

2